Exhibit 10.76

AGREEMENT TO LEASE

among

CLEAN COAL SOLUTIONS, LLC,

as Developer,

AEC-NM, LLC and AEC-TH, LLC,

as Lessors,

and

GS RC INVESTMENTS LLC,

as Lessee

dated as of June 29, 2010

* indicates portions of the exhibit that have been omitted pursuant to a request
for confidential information. The non-public information has been filed with the
Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   

ARTICLE 1

DEFINED TERMS

   1.1    Defined Terms    1 1.2    Construction of Certain Terms and Phrases   
2   

ARTICLE 2

LEASE OF FACILITIES; CLOSING; RIGHT OF FIRST REFUSAL

   2.1    Agreement to Lease    2 2.2    Closing    2 2.3    Actions to Occur at
Closing    3 2.4    Right of First Refusal    5 2.5    Partial Escrow of Rent
Payments    6   

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

   3.1    Representations and Warranties of CCS Parties    7 3.2   
Representations and Warranties of Lessee    14 3.3    Survival of
Representations and Warranties    16    ARTICLE 4       PRE-CLOSING COVENANTS   
4.1    Covenants of CCS Parties    16 4.2    Covenants of Lessee    17 4.3   
Certain Filings    17 4.4    Satisfaction of Closing Conditions    18 4.5   
Expiration of Covenants to be Performed Before Closing    18    ARTICLE 5      
ADDITIONAL AGREEMENTS    5.1    No Solicitation of Transactions    18 5.2   
Access to Books and Records; Other Information    19 5.3    Assistance    19 5.4
   Third Party Consents    19

 

i



--------------------------------------------------------------------------------

5.5

  

Supplying Operational and Regulatory Information

   20

5.6

  

Tax Matters.

   20

5.7

  

Transaction Taxes

   21

5.8

  

Property Taxes

   21

5.9

  

Tax Return Information and Tax Proceedings

   21    ARTICLE 6       CONDITIONS PRECEDENT   

6.1

  

Conditions to Each Party’s Obligation

   23

6.2

  

Conditions to Obligation of Lessee

   23

6.3

  

Conditions to Obligations of CCS Parties

   25    ARTICLE 7       TERMINATION   

7.1

  

Termination

   26

7.2

  

Effect of Termination

   26    ARTICLE 8       INDEMNIFICATION   

8.1

  

Indemnification of Lessee

   27

8.2

  

Indemnification of the CCS Parties

   29

8.3

  

Notification of Claims

   30

8.4

  

Defense of Third-Party Claims

   30

8.5

  

Other Claims

   31

8.6

  

Payment

   31

8.7

  

No Duplication

   31

8.8

  

Sole Remedy

   31

8.9

  

General Limitation of Damages

   32

8.10

  

After-Tax Basis

   32    ARTICLE 9       GENERAL PROVISIONS   

9.1

  

Confidentiality

   32

9.2

  

Schedules

   33

9.3

  

Further Actions

   34

9.4

  

Amendment, Modification and Waiver

   34

9.5

  

Severability

   34

9.6

  

Expenses and Obligations

   34

 

ii



--------------------------------------------------------------------------------

9.7

  

Binding Effect; Third Parties

   34

9.8

  

Notices

   34

9.9

  

Knowledge

   36

9.10

  

Counterparts

   36

9.11

  

Entire Agreement

   36

9.12

  

Governing Law; Choice of Forum; Waiver of Jury Trial

   36

9.13

  

Private Letter Ruling

   37

9.14

  

Publicity

   37

9.15

  

Assignment

   37

Annexes, Exhibits and Schedules

 

Annex I   Definitions Exhibit A-1   ADA-ES Guaranty Exhibit A-2   NexGen LLC
Guaranty Exhibit A-3   NexGen Guaranty Exhibit A-4   Republic Guaranty Exhibit
A-5   Lessee Guaranty Exhibit B   Background Materials Exhibit C-1   Chemical
Additive Agency Supply Agreement (New Madrid) Exhibit C-2   Chemical Additive
Agency Supply Agreement (Thomas Hill) Exhibit D-1   New Madrid Lease Exhibit D-2
  Thomas Hill Lease Exhibit E-1   Description of the New Madrid Refined Coal
Facility Exhibit E-2   Description of the Thomas Hill Refined Coal Facility
Exhibit F-1   Operating and Maintenance Agreement for the New Madrid Refined
Coal Facility Exhibit F-2   Operating and Maintenance Agreement for the Thomas
Hill Refined Coal Facility Exhibit G   Technology Sub-License Exhibit H   Escrow
Agreement Schedule 2.4   Term Sheet dated April 23, 2010 between CCS and Goldman
Sachs & Co. Schedule 3.1(a)   Certificates of Formation and Limited Liability
Company Agreements Schedule 3.1(c)   Consents Schedule 3.1(d)   Litigation
Schedule 3.1(g)   Permits

 

iii



--------------------------------------------------------------------------------

Schedule 3.1(h)   Insurance Schedule 3.1(i)   Title Schedule 3.1(k)  
Environmental Matters Schedule 3.1(l)   Taxes Schedule 3.1(m)   Historical
Refined Coal Production Schedule 3.1(m)(viii)   All Capitalized Expenses After
12/31/09 Schedule 3.1(m)(ix)   Pre-2010 Capital Expenditures Schedule 3.1(n)  
Intellectual Property Schedule 3.1(o)   Contracts Schedule 3.1(p)   Labor
Information Schedule 6.2(k)   Ownership of CCS Parties Schedule 9.9   Knowledge

 

iv



--------------------------------------------------------------------------------

AGREEMENT TO LEASE

This Agreement to Lease (this “Agreement”) is made and entered into as of
June 29, 2010, among Clean Coal Solutions, LLC, a Colorado limited liability
company (“Developer”), AEC-NM, LLC, a Colorado limited liability company
(“AEC-NM”), AEC-TH, a Colorado limited liability company (“AEC-TH”) (AEC-NM and
AEC-TH each a “Lessor” and collectively the “Lessors”) and GS RC INVESTMENTS
LLC, a Delaware limited liability company (“Lessee”). Developer and Lessors are
referred to individually as a “CCS Party” and collectively as the “CCS Parties”.
The CCS Parties and Lessee may be referred to herein individually as a “Party,”
and collectively as the “Parties”.

R E C I T A L S

A. AEC-NM owns the New Madrid Refined Coal Facility that is used to produce
Refined Coal and is currently located at the New Madrid Power Plant near
Marston, Missouri owned and operated by Associated Electric Cooperative, Inc, a
Missouri cooperative, non-profit, membership corporation (“Utility”). AEC-TH
owns the Thomas Hill Refined Coal Facility that is used to produce Refined Coal
and is currently located at the Thomas Hill Energy Center near Moberly, Missouri
owned and operated by Utility.

B. AEC-NM desires to lease to Lessee, and Lessee desires to lease from AEC-NM,
the New Madrid Refined Coal Facility, and AEC-TH desires to lease to Lessee, and
Lessee desires to lease from AEC-TH, the Thomas Hill Refined Coal Facility, each
for use in the production of Refined Coal.

C. Developer intends directly or through one or more Affiliates, to develop
additional facilities for the production of Refined Coal and desires to grant
Lessee a right of first refusal to lease such additional facilities in
accordance with the terms of this Agreement.

A G R E E M E N T S

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE 1

DEFINED TERMS

1.1 Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings given such terms in Annex I.



--------------------------------------------------------------------------------

1.2 Construction of Certain Terms and Phrases. Titles appearing at the beginning
of any Articles, Sections, subsections, or other subdivisions of this Agreement
are for convenience only, do not constitute any part of such Articles, Sections,
subsections or other subdivisions, and shall be disregarded in construing the
language contained therein. The words “this Agreement,” “herein,” “hereby,”
“hereunder,” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular subdivision unless expressly so limited.
The words “this Section,” “this subsection,” and words of similar import, refer
only to the Sections or subsections hereof in which such words occur. The word
“or” is not exclusive, and the word “including” (in its various forms) means
“including without limitation.” Pronouns in masculine, feminine, or neuter
genders shall be construed to state and include any other gender and words,
terms, and titles (including terms defined herein) in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
expressly requires. Unless the context otherwise requires, all defined terms
contained herein shall include the singular and plural and the conjunctive and
disjunctive forms of such defined terms, and the term “Annex,” “Exhibit” or
“Schedule” shall refer to an Annex, Exhibit or Schedule attached to this
Agreement. All references to the Code, U.S. Treasury regulations or other
governmental pronouncements shall be deemed to include references to any
applicable successor statute, regulations or amending pronouncement.

ARTICLE 2

LEASE OF FACILITIES; CLOSING; RIGHT OF FIRST REFUSAL

2.1 Agreement to Lease. Subject to the terms and conditions set forth herein,
(a) AEC-NM agrees to lease to Lessee, and Lessee agrees to lease from AEC-NM,
the New Madrid Refined Coal Facility, free and clear of all Liens, other than
Permitted Liens, and (b) AEC-TH agrees to lease to Lessee, and Lessee agrees to
lease from AEC-TH, the Thomas Hill Refined Coal Facility, free and clear of all
Liens, other than Permitted Liens.

2.2 Closing. Subject to the satisfaction or waiver of the conditions precedent
set forth in Article 6, the Closing will take place (a) at the offices of
Vinson & Elkins L.L.P. in New York, New York, at 10:00 a.m., local New York
time, on the date that is three Business Days after the Day on which each of the
conditions precedent set forth in Article 6 is satisfied or waived by the
applicable Party, or (b) at such other place and time as the CCS Parties and
Lessee may agree in writing (the “Closing Date”).

 

2



--------------------------------------------------------------------------------

2.3 Actions to Occur at Closing.

(a) At the Closing, Lessee shall deliver, or cause to be delivered, to the CCS
Parties the following:

(i) Certificates. The certificates referred to in Sections 6.3(a) and 6.3(b).

(ii) Leases. Counterparts of each Lease executed by Lessee.

(iii) NM Prepaid Rent. The NM Prepaid Rent in immediately available funds by
wire to an account to be designated by AEC-NM no less than three Business Days
before Closing.

(iv) TH Prepaid Rent. The TH Prepaid Rent in immediately available funds by wire
to an account to be designated by AEC-TH no less than three Business Days before
Closing.

(v) Operating and Maintenance Agreements. Counterparts of the Operating and
Maintenance Agreements executed by Lessee.

(vi) Technology Sub-License. Counterparts of the Technology Sub-License executed
by Lessee.

(vii) Chemical Additive Supply Agency Agreements. Counterparts of the Chemical
Additive Supply Agency Agreements executed by Lessee.

(viii) Lessee Guaranty. Counterparts of the Lessee Guaranty executed by GS.

(ix) Escrow Agreement. Counterparts of the Escrow Agreement executed by Lessee.

(x) Authorization, Good Standing and Incumbency. A copy of the Lessee’s
resolutions regarding approval of the transactions contemplated hereby and in
the Transaction Documents, certified by a manager of Lessee, a certificate of
good standing for the Lessee, as of the most recent practical date, from the
Secretary of State of its state of incorporation or formation, and a certificate
of incumbency from a manager of Lessee as to the managers of Lessee who sign the
Transaction Documents on behalf of Lessee.

 

3



--------------------------------------------------------------------------------

(b) At the Closing, the CCS Parties shall deliver or cause to be delivered to
Lessee the following:

(i) Certificates. The certificates referred to in Sections 6.2(a) and 6.2(b).

(ii) Leases. Counterparts of each Lease executed by the applicable Lessor.

(iii) Operating and Maintenance Agreements. Counterparts of the Operating and
Maintenance Agreements executed by Operator.

(iv) Technology Sub-License. Counterparts of the Technology Sub-License executed
by Developer and ADA-ES.

(v) Lessor Guarantees. Counterparts of the Lessor Guarantees executed by ADA-ES,
NexGen LLC, NexGen and Republic, as applicable.

(vi) Escrow Agreement. Counterparts of the Escrow Agreement executed by Lessors
and Escrow Agent.

(vii) Legal Opinions. The legal opinions referred to in Section 6.2(f).

(viii) Authorization, Good Standing and Incumbency. A copy of each CCS Party’s
and any applicable Affiliate’s resolutions regarding approval of the
transactions contemplated hereby and in the Transaction Documents, certified by
their respective secretaries or assistant secretaries, a certificate of good
standing for each CCS Party or applicable Affiliate, as of the most recent
practical date, from the Secretary of State of their respective states of
incorporation or formation, and a certificate of incumbency from the secretary
or an assistant secretary of each CCS Party or applicable Affiliate as to the
officers of each CCS Party or applicable Affiliate who sign the Transaction
Documents on behalf of each CCS Party or applicable Affiliate.

(ix) Third Party Consents. Copies of all Consents referred to in Section 6.2(g).

(x) Release of Security Interest. Releases of any Liens (other than Permitted
Liens) covering any of the Facilities.

 

4



--------------------------------------------------------------------------------

(xi) Chemical Additive Supply Agency Agreements. Counterparts of the Chemical
Additive Supply Agency Agreements executed by Operator.

2.4 Right of First Refusal. (a) In the event that Developer, or any of its
Affiliates, receives an offer from any Refined Coal Investor to purchase, lease
or otherwise participate, directly or indirectly, in any Future Project that
Developer or its Affiliate desires to accept, or to enter into a letter of
intent, commitment letter, detailed term sheet or similar agreement regarding
the purchase, lease or other participation, directly or indirectly, in any
Future Project that Developer desires to accept, Developer prior to accepting
such offer shall provide Lessee a notice (the “Offer Notice”) and that shall
contain the following: (i) the name of the Refined Coal Investor, a description
of the Future Project and the terms of the offer from the Refined Coal Investor,
(ii) in the case of an offer to purchase, lease or otherwise participate in any
Future Project, a copy of any purchase agreements, lease agreements, operating
and maintenance agreements, license agreements, coal supply agreements, site
leases, refined coal sales agreements, limited liability company agreements and
other agreements to be entered into between Developer or its Affiliates and
Refined Coal Investor and its Affiliates in connection therewith, (iii) *,
(iv) in the case of any offer to purchase or lease or otherwise participate in
the Future Project, an offer to sell or lease such Future Project to Lessee or
any Affiliate of Lessee or otherwise provide Lessee or any Affiliate of Lessee
the right to participate in such Future Project on the same terms as the offer
from such Refined Coal Investor, and (v) in the case of an executed letter of
intent, commitment letter, detailed term sheet or other similar agreement, an
offer to enter into a letter of intent, commitment letter, detailed term sheet
or other similar agreement on the same terms as such agreement from the Refined
Coal Investor. The “Offer Date” shall be the date that Lessee receives the Offer
Notice. For the avoidance of doubt, any materially revised or subsequent offer
from any Refined Coal Investor pursuant to this Section 2.4 shall be treated as
a new offer and subject to the provision of a new Offer Notice to the Lessee
hereunder.

(b) Lessee shall have the option for * (the “Acceptance Period”) following the
Offer Date to accept on behalf of itself or any of its Affiliates by notice in
writing to Developer (the “Purchase Notice”) the offer contained in the Offer
Notice.

(c) If Lessee does not deliver a Purchase Notice to Developer within the
Acceptance Period, then Developer or its Affiliates may sell or lease such
Future Project to the Refined Coal Investor or provide the Refined Coal Investor
participation in such Future Project on substantially the same terms set forth
in the Offer Notice.

 

5



--------------------------------------------------------------------------------

(d) During the Acceptance Period, Developer shall, and shall cause its
Affiliates to, grant to Lessee and its Representatives access at all reasonable
times to all of the Books and Records, information and other data relating to
such Future Project and the owner thereof within the possession or control of
Developer or its Affiliates, any member of Developer or any Affiliate of
Developer (including workpapers and correspondence with regulatory authorities)
that is not otherwise protected by legal privilege or subject to legal
constraints or obligations of confidence to any third party (and shall be
advised of the general content of such protected, constrained or confidential
materials), and shall afford Lessee (or its designees) the right (at Lessee’s
expense) to take abstracts therefrom and to make copies thereof, to the extent
reasonably necessary or appropriate to permit Lessee (or its designees) to
conduct due diligence with respect to the Future Project, the owner of the
Future Project and all agreements related thereto. In addition, during the
Acceptance Period Developer shall afford to Lessee and its Representatives
reasonable access to the Future Project and the right to discuss the Future
Project, the owner of the Future Project and the business of such owner with
such officers, directors, managerial personnel, accountants, consultants, and
counsel for Developer and such owner as Lessee deems reasonably necessary or
appropriate for the purposes of familiarizing itself with such owner and the
Future Project, and to customers and vendors of the owner of the Future Project
in order to discuss such customers’ and vendors’ relationships with such owner.
In either case above, access to Books and Records and the Future Project is
subject to an executed confidentiality agreement between Developer, Lessor and
Lessee in substantially the same form as the Confidentiality Agreement.

(e) Lessee’s rights under this Section 2.4 shall continue to apply until
Lessors’, Operator’s or Developer’s actual Refined Coal production (excluding
the Facilities) exceeds *, in the aggregate.

(f) Lessee will not be entitled to any of the above rights in this Section 2.4
so long as (i) Lessee has failed to pay any undisputed installment of Rent (as
defined in each of the Leases) due under any Lease and such failure has not been
cured within 15 Business Days after notice from Lessor, or (ii) the Term (as
defined in each of the Leases) of both of the Leases has expired.

2.5 Partial Escrow of Rent Payments.

(a) During the Initial Term (as such term is defined in each Lease) of each
Lease, Lessee shall withhold the Escrow Amount from the Contingent Rent Payments
(as such term is defined in each Lease) due with respect to each Lease for each
Quarter, provided that to the extent that the Escrow Amount with respect to any
Lease for any Quarter exceeds the Contingent Rent Payment due with respect to
any Lease for such Quarter, Lessee shall withhold the excess from the Fixed Rent
Payment (as such term is

 

6



--------------------------------------------------------------------------------

defined in each Lease) due for such Quarter under such Lease. Lessee shall pay
such Escrow Amounts to the Escrow Agent to be held pursuant to the terms of the
Escrow Agreement. All amounts paid to the Escrow Agent with respect to any
Quarter shall be associated with the Taxable Year of which such Quarter is a
part. Lessee shall provide Lessor with a record of the amounts paid to the
Escrow Agent with respect to each Lease and each Taxable Year within 45 Days of
the last day of the applicable Taxable Year.

(b) *

(c) *

(i) *

(ii) *

(d) End of Initial Term Disbursement. In the event that Lessee does not elect to
terminate a Lease as of the end of the Initial Term, all rights of Lessee to
disbursements under Section 2.5(b) with respect to such Lease shall terminate,
and Lessor and Lessee shall instruct the Escrow Agent within 20 Business Days
following the expiration of the Initial Term of such Lease to disburse to Lessor
the amounts deposited with the Escrow Agent related to such Lease. In the event
that Lessee elects to terminate a Lease prior to or as of the end of the Initial
Term, the amounts deposited with the Escrow Agent related to such Lease shall
continue to be held by the Escrow Agent following termination of that Lease
until such time as such amounts are disbursed in accordance with Sections 2.5(b)
and (c).

(e) *

(f) Amounts paid by Lessee to the Escrow Agent shall be treated for all purposes
as property of Lessor. Any amounts disbursed to Lessee pursuant to
Section 2.5(b) with respect to any Taxable Year shall be treated as an
adjustment to the payments due under Section 2.2 of the Leases.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of CCS Parties. Each CCS Party jointly and
severally represents and warrants to Lessee, as of the date of this Agreement
and as of the Closing Date, as follows (with the understanding that Lessee is
relying on such representations and warranties in entering into and performing
this Agreement and the other Transaction Documents) with respect to each CCS
Party:

 

7



--------------------------------------------------------------------------------

(a) Organization, Good Standing, Etc. Each CCS Party is a limited liability
company duly formed, validly existing and in good standing under the laws of the
state of its formation, and has all requisite limited liability company power
and authority to own, lease and operate its properties and to carry on its
business as now being conducted. Each CCS Party is qualified to do business and
is in good standing under the Laws of the jurisdictions in which the character
of the properties owned or leased by such CCS Party or the nature of the
activities conducted by such CCS Party in operating its business make such
qualification necessary under applicable Laws. Attached hereto as Schedule
3.1(a) are complete and correct certified copies of the certificate of formation
and the limited liability company agreement of each CCS Party, and all
amendments thereto.

(b) Authority. Each CCS Party has all requisite limited liability company power
and authority to enter into each Transaction Document to which it is a party, to
perform its obligations thereunder, and to consummate the transactions
contemplated thereby. The execution and delivery by each CCS Party of the
Transaction Documents to which it is a party, the performance by it of its
obligations thereunder, and the consummation by it of the transactions
contemplated thereby, have been duly authorized by all necessary limited
liability company action on the part of each CCS Party. This Agreement has been
duly executed and delivered by each CCS Party, and upon the execution and
delivery by each CCS Party of the other Transaction Documents to which it is a
party, such Transaction Documents will be duly executed and delivered by such
CCS Party. This Agreement constitutes, and upon execution and delivery by each
CCS Party of the other Transaction Documents to which it is a party, such
Transaction Documents will constitute, the valid and binding obligations of each
CCS Party, enforceable against each CCS Party in accordance with their terms,
subject as to enforceability to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting enforcement of creditors’
rights and remedies generally and to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).

(c) No Conflict; Required Filings and Consents. Except as set forth in Schedule
3.1(c), the execution and delivery by each CCS Party of the Transaction
Documents to which it is a party do not, and the performance by it of its
obligations thereunder and the consummation by it of the transactions
contemplated thereby, will not (i) violate, conflict with, or result in any
breach of any provision of its limited liability company operating agreement or
other organizational documents, (ii) violate, conflict with, or result in a
violation or breach of, or constitute a default (with or without due notice or
lapse of time or both) under, or permit the termination of, or result in the
acceleration of, or entitle any Person to accelerate any obligation, or result
in the loss of any benefit, or give any Person the right to require any security
to be repurchased, or give rise to the creation of any Lien upon the Facilities,
or affect its rights under any of the

 

8



--------------------------------------------------------------------------------

terms, conditions, or provisions of any loan or credit agreement, note, bond,
mortgage, indenture, or deed of trust, or any license, lease, agreement, or
other instrument or obligation to which such entity is a party or by which or to
which such entity or any of its assets or the Facilities may be bound or
subject, or (iii) violate any applicable Law. Except as disclosed on Schedule
3.1(c), no Consent of any Governmental Authority or other Person is necessary or
required or has not been obtained as of the Closing Date with respect to any CCS
Party in connection with the execution and delivery by each CCS Party of any of
the Transaction Documents to which it is a party, the performance by it of its
obligations thereunder, or the consummation by it of the transactions
contemplated thereby.

(d) Absence of Litigation. Except as set forth in Schedule 3.1(d), there are no
Proceedings pending or, to the knowledge of each CCS Party, threatened against
any CCS Party or relating to the Facilities or any CCS Party’s execution,
delivery or performance of the Transaction Documents to which it is a party. No
CCS Party has received any Claim that may give rise to any such Proceedings
which could reasonably be expected to have a Material Adverse Effect. No CCS
Party has knowledge that there is a valid basis for any such Claims or
Proceedings. No CCS Party is to its knowledge the subject of any order,
judgment, decree, injunction or stipulation of any Governmental Authority that
would affect its ability to consummate the transactions contemplated by the
Transaction Documents.

(e) Background Materials. The Background Materials, taken as a whole, are
accurate and correct with respect to all facts concerning the Facilities and the
transactions contemplated by this Agreement and the Transaction Documents except
(i) where the failure to be accurate and correct would not result in a Material
Adverse Effect when the Background Materials were prepared, and (ii) the
Background Materials identified on Exhibit B as “Third Party Background
Materials”, are accurate and correct to the knowledge of the CCS Parties. No CCS
Party has failed to include, and no CCS Party has actual knowledge that any
other Person has failed to include, in the Background Materials any information,
the omission of which from the Background Materials would make the Background
Materials inaccurate or misleading where such failure or omission could
reasonably be expected to have a Material Adverse Effect. No CCS Party nor, to
the knowledge of any CCS Party, any Person acting on behalf of any CCS Party has
altered any Background Material after its preparation, except for any Background
Materials that are identified on Exhibit B as “Revised from Original”.

(f) Broker’s Fees. No agent, broker, investment banker, or other Person engaged
by any CCS Party is or will be entitled to any broker’s or finder’s fee or any
other commission or similar fee payable by Lessee in connection with any of the
transactions contemplated by this Agreement or the other Transaction Documents.

 

9



--------------------------------------------------------------------------------

(g) Compliance with Applicable Laws; Permits. Each CCS Party is in compliance
with, and the Facilities are in compliance with, all applicable Laws, in each
case other than as listed or described on Schedule 3.1(g), or in each case where
the failure to be in compliance with such Laws could reasonably be expected to
have a Material Adverse Effect. There are no Permits required to be obtained or
filed by any CCS Party under any applicable Law either to conduct the business
of any CCS Party or otherwise to own or operate the Facilities, other than those
listed or described on Schedule 3.1(g), or where the failure to obtain or file
such Permits could reasonably be expected to have a Material Adverse Effect.

(h) Insurance. Schedule 3.1(h) sets forth a list of all fire, general liability,
theft, and other forms of insurance and all fidelity and surety bonds held by or
applicable to any CCS Party or the Facilities, and except as disclosed on such
Schedule 3.1(h), there is no claim by any CCS Party pending under any such
policies or bonds as to which coverage has been questioned, denied, or disputed
by the underwriters of such policies or bonds.

(i) Title. Except as set forth in Schedule 3.1(i), each Lessor has, and at the
Closing will convey to Lessee, good and marketable leasehold title to and
possession of the applicable Facility to be leased by it, free and clear of all
Liens, except Permitted Liens.

(j) Condition of the Facilities; Adequacy. As of the Closing Date, all of the
equipment, machinery and facilities that are included in the Facilities are in
good and merchantable condition and have been maintained in accordance with good
operating practices, including the manufacturer’s recommendations. The
equipment, machinery and facilities that are in the Facilities are fully
functional and constitute all equipment, machinery and facilities currently
needed to produce Refined Coal. The Facilities are capable of producing in the
aggregate 6,800,000 Tons of Refined Coal per year that are eligible for the
Section 45 Credit, when the Facilities are used in connection with the Utility’s
power plant and associated equipment, although actual production levels will be
determined by a variety of factors including decisions of Lessee, Utility demand
and proper operation and functioning of the Utility’s power plant. No warranty
claim has been made by Lessor or Developer on the equipment, machinery and
facilities that are included in the Facilities.

(k) Environmental Matters. The Facilities have been owned and operated in
compliance with all Environmental Laws and, to the knowledge of the CCS Parties,
the Facilities are capable of operating in compliance with all Environmental
Laws during the term of this Agreement, as such Environmental Laws exist or are
in effect as of the Closing Date, without material modification or capital
investment. There are no existing, or to the knowledge of any CCS Party,
threatened Proceedings, and no

 

10



--------------------------------------------------------------------------------

CCS Party has received any Claim, relating to violations of, or Losses under,
Environmental Laws or to the presence, release or discharge of any Hazardous
Substances, in each case with respect to the Facilities or to the ownership,
operation or maintenance thereof. No Hazardous Substances exist in or on the
Facilities, except as set forth in Schedule 3.1(k). No CCS Party has received
any notice from any Governmental Authority or any other Person alleging any
violation of any Environmental Laws with respect to the ownership, operation or
maintenance of the Facilities, except as is set forth on Schedule 3.1(k). The
CCS Parties have obtained, maintained and complied in all material respects with
the terms of Permits required in connection with the ownership, operation and
maintenance of the Facilities. No Hazardous Substances have been generated by,
or released or discharged from, the Facilities at the Existing Sites where such
release or discharge could reasonably be expected to result in a Claim or
Proceeding pursuant to Environmental Laws. Except as set forth in Schedule
3.1(k), there are no Hazardous Substances at the Existing Sites whose presence
or existence is attributable to the Facilities or to the ownership, operation or
maintenance thereof, or that would adversely affect the continued operation of
the Facilities at the Existing Sites. Any chemical additives in the Facilities
as of the date hereof and any chemical additives currently proposed to be
supplied under the Chemical Additive Supply Agreement do not contain Hazardous
Substances in quantities that require special permits, handling or reporting.

(l) Taxes. Except as set forth in Schedule 3.1(l), all Tax Returns required to
be filed by each CCS Party with respect to the Facilities have been duly and
timely filed and all information required to be included in each such Tax Return
has been so included and all other information provided in each such Tax Return
is True. All Taxes owed by each CCS Party shown on such Tax Returns and all
Taxes owed by each CCS Party with respect to the Facilities have been paid in
full and each CCS Party covenants that it will continue to pay all Taxes imposed
in respect of the Facilities for all periods ending on or prior to the Closing
(and for those periods that include the Closing but do not end on the Closing,
each CCS Party will pay its pro rata share of such Taxes except for any such
Taxes that are subject to Section 5.7). No CCS Party has received any written
notice of deficiency or assessment from any taxing authority with respect to
liabilities for Taxes relating to the Facilities, which have not been fully paid
or finally settled. There are no outstanding agreements or waivers extending the
applicable statutory periods of limitation for or relating to the Facilities for
any period. There are no liens for Taxes on the Facilities, except for Taxes not
yet due. To the extent required by local law, the Facilities have been properly
listed and described on the property tax rolls for the taxing units in which the
Facilities are located and no portion of the Facilities constitutes omitted
property for property tax purposes.

(m) Section 45 Credit.

 

11



--------------------------------------------------------------------------------

(i) No grants described in Section 45(b)(3)(A)(i) of the Code have been provided
by the United States, a state, or a political subdivision of a state for use in
connection with all or part of the Facilities within the meaning of Section 45
of the Code.

(ii) No proceeds of any issue of a state or local government obligation
described in Section 45(b)(3)(A)(ii) of the Code have or will be used to provide
financing for all or part of the Facilities within the meaning of Section 45 of
the Code.

(iii) No subsidized energy financing (within the meaning of
Section 45(b)(3)(A)(iii) of the Code) has been or will be provided in connection
with all or part of the Facilities within the meaning of Section 45 of the Code.

(iv) No other federal tax credit has been or is allowed or allowable with
respect to all or part of the Facilities within the meaning of Section 45 of the
Code.

(v) Prior to December 31, 2009:

(A) the CCS Parties had completed all testing of the Facilities necessary, in
the reasonable judgment of Developer, to establish that each Facility was
operational;

(B) the CCS Parties had obtained, or third parties had obtained for the benefit
of the CCS Parties, all Permits necessary to operate the Facilities;

(C) the operation and control of the Facilities had been turned over to the CCS
Parties by ADA-ES;

(D) legal ownership of each Facility had been turned over to each Lessor by
Developer; and

(E) each Facility was operational and producing Refined Coal in the quantities
described on Schedule 3.1(m).

(vi) Each Lessor has claimed (or intends to claim) the Section 45 Credit on its
federal income Tax Return for the 2009 taxable year with respect to all Refined
Coal produced from the Facilities that such Lessor has sold to Unrelated
Persons. The members of each Lessor have claimed (or intend to claim) on their
federal income Tax Returns for the 2009 taxable year their allocable shares of
all Section 45 Credits claimed by each Lessor to the extent permitted by
Section 45 of the Code.

 

12



--------------------------------------------------------------------------------

(vii) No Lessor, any member of any Lessor nor any Affiliate of any member of any
Lessor intends to or has (A) taken any position in any federal, state or local
income Tax Return or filing that is inconsistent with any of the statements in
this Section 3.1(m); (B) filed Form 8275, Form 8275-R or any similar form
described in Treasury Regulation §§ 1.6662-3(c) or 1.6662-4(f) in connection
with the Section 45 Credit claimed by any Lessor, any member of any Lessor or
any Affiliate of any Lessor or any member of any Lessor with respect to Refined
Coal produced from the Facilities that any Lessor sold to Unrelated Persons; or
(C) filed Form 8886 or similar form described in Treasury Regulation §
1.6011-4(c)(6) or participated in a “reportable transaction” as defined in
Treasury Regulation § 1.6011-4 involving the Facilities.

(viii) Schedule 3.1(m)(viii) sets forth all capital expenditures with respect to
the Facilities since December 31, 2009.

(ix) Schedule 3.1(m)(ix) sets forth all capital expenditures made on or before
December 31, 2009 with respect to the Facilities.

(n) Intellectual Property. Except as is set forth on Schedule 3.1(n), neither
the ownership or operation of the Facilities, nor the manufacture, use, or sale
(including offering for sale and other marketing activities) of the Refined Coal
produced from the Facilities, infringes, misappropriates, or violates any U.S.
patent, trademark, service mark, trade name, or copyright, trade secret,
obligation of confidence, or other proprietary, contract or intellectual
property right of any Person.

(o) Contracts. Schedule 3.1(o) sets forth all of the material contracts or
material agreements to which any CCS Party is a party or to which the Facilities
are bound at the time of the execution of this Agreement. Except as is set forth
on Schedule 3.1(o) (including as to those confidentiality agreements referenced
therein and that cannot be disclosed based on their terms), the CCS Parties have
provided Lessee, including by way of access to an electronic dataroom, a True
copy of each contract or agreement set forth in Schedule 3.1(o). No CCS Party is
in default, or has been notified that it is in default, under any such contract
or agreement, and to each Lessor’s knowledge, no other party is in default under
any such contract or agreement where either such default would result in a
Material Adverse Effect.

(p) Employee Matters. Except as set forth in Schedule 3.1(p):

(i) No Lessor has any employees.

 

13



--------------------------------------------------------------------------------

(ii) No Lessor is a party to any collective bargaining agreement.

(iii) No Lessor has agreed to recognize or bargain with any labor organization,
union or other collective bargaining representative.

(iv) No labor organization, union or other collective bargaining representative
has been certified as the exclusive bargaining representative of any employees
in connection with the Facilities.

(v) No labor organization, union or representative thereof claims to or is
seeking to represent employees in connection with the Facilities.

(vi) There is no labor strike or labor dispute, slowdown, work stoppage or
lockout pending or threatened against or affecting any Lessor.

(vii) No Lessor has experienced any labor strike or labor dispute, slowdown,
work stoppage or lockout in connection with the Facilities.

3.2 Representations and Warranties of Lessee. Lessee represents and warrants to
the CCS Parties as follows (with the understanding that the CCS Parties are
relying on such representations and warranties in entering into and performing
this Agreement and the other Transaction Documents):

(a) Organization; Good Standing; Etc. Lessee is a limited liability company duly
formed, validly existing, and in good standing under the laws of the State of
Delaware, and has all requisite limited liability company power and authority to
own, lease and operate its properties and to carry on its business as now being
conducted.

(b) Authority. Lessee has all requisite limited liability company power and
authority to enter into this Agreement and the Transaction Documents to which it
is a party, to perform its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Lessee of this Agreement and the Transaction Documents to which it
is a party, the performance by it of its obligations hereunder and thereunder,
and the consummation by it of the transactions contemplated hereby or thereby,
have been duly authorized by all necessary limited liability company action on
the part of Lessee. This Agreement has been duly executed and delivered by
Lessee, and upon execution and delivery by it of the other Transaction Documents
to which it is a party, the Transaction Documents will be duly executed and
delivered by Lessee. This Agreement constitutes, and upon execution and delivery
by Lessee of the other Transaction Documents to which it is a party, such other
Transaction Documents will constitute, the valid and binding

 

14



--------------------------------------------------------------------------------

obligations of Lessee, enforceable against it in accordance with their terms,
subject as to enforceability to applicable bankruptcy, insolvency,
reorganization, moratorium, and similar laws affecting enforcement of creditors’
rights and remedies generally and to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).

(c) No Conflict; Required Filings and Consents. The execution and delivery by
Lessee of this Agreement and the other Transaction Documents to which it is a
party do not, and the performance by it of its obligations hereunder and
thereunder and the consummation by Lessee of the transactions contemplated
hereby or thereby will not (i) violate, conflict with, or result in any breach
of any provisions of its limited liability company agreement or other
organizational documents, (ii) violate, conflict with, or result in a violation
or breach of, or constitute a default (with or without due notice or lapse of
time or both) under, or permit the termination of, or result in the acceleration
of, or entitle any Person to accelerate any obligation, or result in the loss of
any benefit, or give any Person the right to require any security to be
repurchased, or give rise to the creation of any Lien upon any of its assets or
affect any of its rights under, any of the terms, conditions, or provisions of
any loan or credit agreement, note, bond, mortgage, indenture, or deed of trust,
or any license, lease, agreement, or other instrument or obligation to which
Lessee is a party or by which or to which it or any of its assets may be bound
or subject, or (iii) violate any applicable Law. No Consent of any Governmental
Authority or other Person is necessary or required by or with respect to Lessee
in connection with the execution and delivery by Lessee of this Agreement or any
of the other Transaction Documents to which Lessee is a party, the performance
by Lessee of its obligations hereunder and thereunder, or the consummation by
Lessee of the transactions contemplated hereby or thereby.

(d) Absence of Litigation. There are no Proceedings pending or, to the knowledge
of Lessee, threatened against Lessee or any of its Affiliates that seeks to
restrain, prohibit, or otherwise enjoin this Agreement or the consummation of
the transactions contemplated hereby. Lessee is not the subject of any order,
judgment, decree, injunction or stipulation of any Governmental Authority that
would affect its ability to consummate the transactions contemplated by the
Transaction Documents.

(e) Broker’s Fee. No agent, broker, investment banker, or other Person engaged
by Lessee is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee payable by the CCS Parties in connection with any of
the transactions contemplated by this Agreement or the other Transaction
Documents.

 

15



--------------------------------------------------------------------------------

3.3 Survival of Representations and Warranties.

(a) All representations and warranties made by a Party in this Agreement or in
any Transaction Document, have been relied upon by the other Parties and shall
survive the Closing hereunder as set forth in this Section 3.3, and shall not
merge in the performance of any obligation by any Party hereto.

(b) All claims by a Lessee Indemnified Party for indemnification pursuant to
Article 8 resulting from breaches of representations or warranties shall be
forever barred unless the CCS Parties are notified: (i) in the case of a claim
based upon fraud or a breach of a representation or warranty set forth in
Sections 3.1(k), within 30 Days after the expiration of the statutory period of
limitations applicable to such claim, (ii) in the case of a claim based upon a
breach of a representation or warranty in Sections 3.1(e), (i), (l) and (m),
within 30 Days after the expiration of the relevant statutory period of
limitations, including extensions, applicable to the federal income tax
obligations of Lessee; (iii) in the case of a claim based upon a breach of a
representation or warranty in Sections 3.1(a), (b) and (c) within 3 Years; or
(iv) in all other cases, within the Initial Term of the Leases; provided, that,
if written notice for a claim of indemnification has been given by such Lessee
Indemnified Party on or prior to the last Day of the applicable period, then the
obligation of the CCS Parties to indemnify such Lessee Indemnified Party
pursuant to Article 8 shall survive with respect to such claim until such claim
is finally resolved.

(c) All claims by a CCS Indemnified Party for indemnification pursuant to
Article 8 resulting from breaches of representations or warranties shall be
forever barred unless Lessee is notified: (i) in the case of claim based upon
fraud, within 30 Days of the expiration of the statutory period of limitations
applicable to such claim; (ii) in the case of a claim based upon a breach of a
representation or warranty in Sections 3.2(a), (b), and (c), within 3 Years or
(iii) in all other cases within the Initial Term of the Leases; provided, that,
if written notice for a claim of indemnification has been given by such CCS
Indemnified Party on or prior to the last Day of the applicable period, then the
obligation of Lessee to indemnify such CCS Indemnified Party pursuant to Article
8 shall survive with respect to such claim until such claim is finally resolved.

ARTICLE 4

PRE-CLOSING COVENANTS

4.1 Covenants of CCS Parties. Each CCS Party shall use all Reasonable Efforts to
prevent any material change to any of the facts or conditions represented by it
as of the date of this Agreement, and each CCS Party shall promptly notify
Lessee in writing of any such material change. Except as may be required to
effect the transactions contemplated by this Agreement or as otherwise
authorized herein, each CCS Party covenants and agrees that from the date of
this Agreement until the Closing, such CCS Party shall not (except with the
prior written consent of Lessee):

(a) conduct its business or operations in any manner except in the Ordinary
Course of Business;

 

16



--------------------------------------------------------------------------------

(b) fail to (i) use all Reasonable Efforts to maintain the Facilities in their
current condition, (ii) use all Reasonable Efforts to maintain any Permits held
by or for the benefit of any CCS Party, or (iii) provide repairs and maintenance
of the Facilities in accordance with the normal standards of maintenance in the
Ordinary Course of Business;

(c) merge or consolidate with or into any other legal entity, dissolve, or
liquidate;

(d) sell (whether by merger, consolidation, or the sale of an equity interest or
assets), lease, or dispose of the Facilities, or enter into a joint venture,
partnership or any other equity alliance with any Person concerning the
Facilities;

(e) mortgage, pledge, or subject to any Lien (other than Permitted Liens) the
Facilities;

(f) make any modification or addition to the Facilities (other than repairs and
maintenance in the Ordinary Course of Business or as otherwise disclosed to
Lessee in Schedule 3.1(m)(viii) or (ix)); or

(g) agree to or make any commitment to take any actions prohibited by this
Agreement or that would require disclosure on any of the Schedules provided for
herein if such commitment or action had been made or taken as of the date
hereof.

4.2 Covenants of Lessee. Lessee shall use all Reasonable Efforts to prevent any
material change to any of the facts or conditions represented by it as of the
date of this Agreement, and Lessee shall promptly notify the CCS Parties of any
such material change after becoming aware of the same.

4.3 Certain Filings. Lessee and CCS Parties shall cooperate with one another
(i) in determining whether any action by or in respect of, or filing with, any
Governmental Authority is required, or whether any actions, consents, approvals,
or waivers are required to be obtained from parties to any contract to which any
CCS Party is a party or the Facilities are bound in connection with the
consummation of the transactions contemplated by this Agreement, and (ii) in
taking such actions or making such filings, furnishing information required in
connection therewith and seeking timely to obtain such actions, consents,
approvals, or waivers no later than at the Closing; provided, however, that the
CCS Parties shall not make any agreements or understandings affecting the
Facilities as a condition to obtaining any such filings, actions, consents,
approvals or waivers, except with the prior written consent of Lessee.

 

17



--------------------------------------------------------------------------------

4.4 Satisfaction of Closing Conditions. Each Party shall use all Reasonable
Efforts to satisfy all conditions precedent to Closing applicable to it set
forth in Article 6 by June 29, 2010.

4.5 Expiration of Covenants to be Performed Before Closing. All claims by a
Lessee Indemnified Party or a CCS Indemnified Party pursuant to Article 8
resulting from any breach of the respective covenants of Lessee and the CCS
Parties contained in this Article 4 shall survive the Closing, but shall be
forever barred unless the CCS Parties are notified in the case of such a claim
by a Lessee Indemnified Party, or Lessee is notified in the case of such a claim
by a CCS Indemnified Party, within 30 Days of the expiration of the relevant
statutory period of limitations, including extensions, applicable to the federal
income tax obligations of the applicable Indemnified Party in the case of claims
based on breaches of covenants dealing with Tax matters and prior to the end of
the Initial Term of the Leases in the case of a claim based upon a breach of any
other covenant; provided, that, if written notice for a claim of indemnification
has been given by an Indemnified Party on or prior to the last Day of said
period, then the obligation of the CCS Indemnified Parties to indemnify such
Lessee Indemnified Party or Lessee to indemnify such CCS Indemnified Party, as
applicable, pursuant to Article 8 shall survive with respect to such claim until
such claim is finally resolved.

ARTICLE 5

ADDITIONAL AGREEMENTS

5.1 No Solicitation of Transactions. Until the earlier of the Closing Date or
the early termination of this Agreement, no CCS Party, any member of any CCS
Party or any Affiliate of any CCS Party shall, directly or indirectly, through
any officer, director, stockholder, employee, agent, financial advisor, banker
or other representative, or otherwise, solicit, initiate, or encourage the
submission of any proposal or offer from any Person relating to any acquisition,
purchase or lease of the Facilities or any equity interest in any CCS Party or
any merger, consolidation, share exchange, business combination, or other
similar transaction with any CCS Party, or participate in any negotiations
regarding, or furnish to any other Person any information with respect to, or
otherwise cooperate in any way with, or assist or participate in, facilitate, or
encourage, any effort or attempt by any other Person to do or seek any of the
foregoing. The CCS Parties will inform Lessee by telephone, within two Business
Days, of receipt by any CCS Party or any Representative of any CCS Party of any
proposal or bid (including the terms thereof and the person or entity making
such proposal or bid) in respect of any such transaction. Except with respect to
the transactions contemplated by this Agreement, the CCS Parties will,
immediately upon execution of this Agreement, instruct their

 

18



--------------------------------------------------------------------------------

Representatives to cease all activities with respect to the sale or lease of any
of the Facilities, including, without limitation, the dissemination of any
information with respect to any CCS Party or the Facilities in connection with
such a transaction. Each CCS Party agrees not to release any third party from,
or waive any provision of, any confidentiality or standstill agreement to which
any CCS Party is a party. This Section shall be applicable until the earlier of
the Closing Date or the termination of this Agreement pursuant to Article 7.

5.2 Access to Books and Records; Other Information. Each CCS Party shall, and
shall cause its members and its Affiliates to, grant to Lessee and its
Representatives access at all reasonable times to all of the Books and Records,
information and other data relating to each CCS Party that relate to the
Facilities or the transactions contemplated in the Transaction Documents that
are within the possession or control of any CCS Party, any member of any CCS
Party or any Affiliate of any CCS Party (including workpapers and correspondence
with regulatory authorities) and that are not otherwise protected by legal
privilege or subject to legal constraints or obligations of confidence to any
third party (and shall be advised of the general content of such protected,
constrained or confidential materials), and shall afford Lessee (or its
designees) the right (at Lessee’s expense) to take abstracts therefrom and to
make copies thereof, to the extent reasonably necessary or appropriate to permit
Lessee (or its designees) to continue to conduct due diligence with respect to
the CCS Parties, the Facilities and this Agreement. In addition, the CCS Parties
shall afford to Lessee and its Representatives reasonable access to the
Facilities and the right to discuss the Facilities, the CCS Parties and the
business of the CCS Parties with such officers, directors, managerial personnel,
accountants, consultants, and counsel for the CCS Parties as Lessee deems
reasonably necessary or appropriate for the purposes of familiarizing itself
with the CCS Parties and the Facilities, and to customers and vendors of the CCS
Parties in order to discuss such customers’ and vendors’ relationships with the
CCS Parties and the transactions contemplated by this Agreement.

5.3 Assistance. The CCS Parties and Lessee agree to execute and deliver such
further and other documents and instruments and to do such other acts and things
as Lessee or the CCS Parties, as the case may be, may reasonably request, in
order to effectuate the transactions contemplated hereby (including
satisfaction, but not waiver, of the conditions precedent set forth in
Article 6).

5.4 Third Party Consents. The CCS Parties shall use all Reasonable Efforts to
obtain prior to the Closing all Consents that are necessary or required to
permit the performance of each CCS Party’s, ADA-ES’, NexGen LLC’s, NexGen’s and
Republic’s obligations under this Agreement and the Transaction Documents and
the consummation of the transactions contemplated hereby and thereby.

 

19



--------------------------------------------------------------------------------

5.5 Supplying Operational and Regulatory Information. Prior to the Closing, each
Lessor shall deliver to Lessee, as soon as available or filed, complete copies
of (a) all regularly prepared Monthly operating statements of such Lessor,
(b) all regularly prepared unaudited Monthly, quarterly and annual financial
statements of such Lessor prepared after the date of this Agreement, in the
format historically utilized internally by such Lessor, and (c) all reports or
other filings or submissions by such Lessor with any Governmental Authorities.

5.6 Tax Matters.

(a) The Parties agree that for Federal income tax purposes, (i) the transactions
described in the Leases shall be considered as a taxable installment sale of the
Facilities, and (ii) the tax treatment of contingent payments made by Lessee to
the applicable Lessor under the terms of each Lease will be governed by the
principles of Treasury Regulation section 1.1275-4(c). Each Party to each Lease
agrees to report the transaction consistently with such characterization. Lessee
will provide Lessors with an allocation of the fixed payments under the Initial
Term of the applicable Lease between interest and principal components within 90
Days after the Closing Date. Lessee will provide Lessors with an allocation of
the fixed payments due under each Renewal Term of the applicable Lease between
interest and principal components within 90 Days of the start of each Renewal
Term. Lessee will provide an allocation of each contingent payment under the
applicable Lease between interest and principal components within 45 Days after
such payment is made. Lessors shall provide any objections to Lessee within 30
Days after the receipt thereof. If a Lessor raises objections, the Parties will
apply the procedures set forth in Section 5.6(b) to resolve such objections.

(b) The Prepaid Rent and all rent payments under each Lease shall be allocated
among the Facilities in accordance with Section 1060 of the Code. Each Lessor
shall provide Lessee with any information reasonably requested and required to
complete IRS Form 8594. Lessee shall complete Form 8594 and furnish each Lessor
with a copy (the “Draft Allocation”) within 120 Days from the Closing Date. Each
Lessor shall review the Draft Allocation and provide any objections to Lessee
within 30 Days after the receipt thereof. In the event Lessors do not object to
Lessee’s Draft Allocation, such Draft Allocation shall be final (the “Final
Allocation”) and the Parties shall report such Final Allocation for Tax purposes
and file Tax Returns (including Form 8594 under Section 1060 of the Code) in a
manner consistent with such mutually agreed Final Allocation. If Lessors raise
objections to the Draft Allocation, the Parties will negotiate in good faith to
resolve such objection(s). If the Parties are unable to agree on the Draft
Allocation within 14 Days after Lessors raise such objections, the Parties shall
refer such dispute to an independent nationally recognized accounting firm (the
“Independent Accountant”), which Independent Accountant shall make a final and
binding determination as to all matters in dispute with respect to the Draft
Allocation (and only such matters) within 30 Days and promptly shall notify the
Parties in writing of its resolution. Each Party shall bear and pay one-half of
the fees and other costs charged by the Independent Accountant.

 

20



--------------------------------------------------------------------------------

5.7 Transaction Taxes. Any real property transfer or gains tax, sales tax, use
tax, stamp tax, stock transfer tax or other similar tax, including any
penalties, interest and additions to tax, imposed by reason of any of the
transactions (including the rescission rights) contemplated by this Agreement
shall be shared equally by the relevant Lessor and the Lessee.

5.8 Property Taxes.

(a) Any property Taxes imposed on or with respect to the Facilities for the
taxable period (for purposes of this section, “taxable period” means the period
beginning on the assessment date for property Taxes through the day before the
next assessment date for such Taxes) that contains the Closing Date shall be
prorated based on the relative number of days prior to the Closing Date and on
and after the Closing Date during the taxable period, with Lessors being
responsible for ad valorem property Taxes allocable to the taxable period ending
prior to the Closing Date and Lessee being responsible for ad valorem property
Taxes with respect to the Facilities allocable to the taxable period beginning
on the Closing Date.

(b) The amount of any refunds of property Taxes shall be equitably apportioned
between Lessors and Lessee. Each Party shall forward, and shall cause its
Affiliates to forward, to the Party entitled to receive a refund of property
Tax, the amount of such refund within 30 Days after such refund is received, net
any costs or expenses incurred by such Party in procuring such refund.

(c) Lessors shall file in a timely manner annual Missouri personal property tax
returns with respect to the Facilities.

5.9 Tax Return Information and Tax Proceedings.

(a) Lessors and Lessee shall cooperate fully as and to the extent reasonably
requested by the other Party, in connection with the preparation and filing of
Tax Returns and any audit, litigation or other proceeding (each a “Tax
Proceeding”) with respect to Taxes imposed on or with respect to the Facilities;
provided that Lessee will control the conduct of any Tax Proceeding if Lessee
will bear the liability for any additional Taxes imposed on or with respect to
the Facilities as a result of such Tax Proceeding. Such cooperation shall
include the retention and (upon the other Party’s request) the provision of
Books and Records and information which are reasonably relevant to any such Tax
Return or Tax Proceeding and making employees available on a

 

21



--------------------------------------------------------------------------------

mutually convenient basis to provide additional information and explanation of
any material provided hereunder, and consent to attendance by the other Party in
any third-party interview, deposition or other discovery process relating to
such Taxes.

(b) Lessors shall retain all Tax Returns and related workpapers, and all Books
and Records relevant to the business of, and Taxes and Tax Returns with respect
to, the Facilities until a Final Disposition has occurred with respect to all
Tax periods for which Lessee claims Section 45 Credits with respect to Refined
Coal produced by the Facilities. If Lessor wishes to dispose of Books and
Records at any time, Lessor shall provide written notice to Lessee describing
the Books and Records to be disposed of 90 Days prior to taking such action.
Lessee may arrange to take delivery of the Books and Records described in such
notice at its own expense during such 90-day period.

(c) In the event of a Tax Proceeding *, Lessee agrees to notify Lessors of the
commencement of any such Tax Proceeding and to keep Lessors informed of the
status of the Tax Proceeding, including providing notice and an opportunity to
review any correspondence with any Governmental Authority. Lessee agrees to
provide Lessors with an opportunity to comment on written submissions. Lessee
and its Affiliates shall consult in good faith with, and shall ensure that due
consideration is given to suggestions made, and points raised by, Lessors
concerning written submissions, conduct of the Tax Proceeding and settlement
discussions with any Governmental Authority in connection with such Tax
Proceeding, provided however, that Lessee shall in its sole discretion make all
final decisions with respect to the drafting of any written submission, conduct
of such Tax Proceeding and settlement discussions, after consultation with
Lessors.

5.10 Additional Information to be Provided by Lessors. Lessors shall furnish or
cause to be furnished to Lessee the following financial information, in form and
substance reasonably acceptable to Lessee:

(a) Within twenty five (25) Days after the end of each Month, a balance sheet,
profit or loss statement for such Month and cumulative Taxable Year profit and
loss statement for Lessee on a standalone basis;

(b) Within ninety (90) Days after the end of each Taxable Year, audited annual
financial statements of Lessee on a standalone basis prepared in accordance with
GAAP and audited by an independent nationally recognized accounting firm
selected by Lessee in its sole discretion.

 

22



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS PRECEDENT

6.1 Conditions to Each Party’s Obligation. The respective obligations of the
Parties to consummate the transactions contemplated hereby are subject to the
satisfaction (or waiver of the applicable Party) on or prior to the Closing of
the following conditions:

(a) Governmental Consents and Approvals. All Consents by, or declarations or
filings with, or expirations of waiting periods imposed by, any Governmental
Authority necessary or required for the consummation of the transactions
contemplated by this Agreement shall have been obtained, filed, or occurred.

(b) No Injunctions or Restraints. No temporary restraining order, preliminary or
permanent injunction, or other order issued by any court of competent
jurisdiction or other Governmental Authority preventing, restraining, enjoining,
or prohibiting the consummation of the transactions contemplated hereby shall be
in effect.

(c) No Action. No action shall have been taken nor any statute, rule, or
regulation shall have been enacted by any Governmental Authority that makes the
consummation of the transactions contemplated hereby illegal.

(d) Legality. No Law or order prohibiting, restraining or making illegal the
consummation of any material aspect of the transactions contemplated by this
Agreement shall be in effect.

6.2 Conditions to Obligation of Lessee. The obligation of Lessee to consummate
the transactions contemplated hereby is subject to the satisfaction on or prior
to the Closing of the following conditions (unless waived, in whole or in part,
by Lessee):

(a) Representations and Warranties. The representations and warranties of the
CCS Parties set forth in this Agreement shall be true and correct as of the date
of this Agreement and immediately prior to the Closing as though made on and as
of such time, except for (i) breaches of such representations and warranties
resulting from transactions contemplated by this Agreement, and (ii) such
representations and warranties that expressly relate to an earlier time, and
Lessee shall have received a certificate to such effect signed on behalf of each
CCS Party by an officer of such CCS Party.

(b) Performance of Obligations of CCS Parties. The CCS Parties shall have
performed in all material respects all obligations and covenants required to be
performed by them under this Agreement prior to the Closing, and Lessee shall
have received a certificate to such effect signed on behalf of each CCS Party by
an officer of such CCS Party.

 

23



--------------------------------------------------------------------------------

(c) Closing Deliveries. All documents, instruments, certificates or other items
required to be delivered by any CCS Party pursuant to Section 2.3(b) shall have
been delivered to Lessee.

(d) Utility Agreements. Lessee shall have entered into the Utility Agreements,
each in form and substance satisfactory to Lessee in its sole discretion.

(e) Condition of the Facilities. The Facilities shall be in good working
condition, and no material damage to, material impairment of the operating
capability of, or material adverse change affecting the Facilities taken as a
whole shall have occurred since the date on which the Facilities were inspected
by Lessee on May 6, 2010.

(f) Legal Opinion. The CCS Parties shall have delivered to Lessee (i) a legal
opinion of Chadbourne & Parke LLP, counsel to the CCS Parties, addressed to
Lessee, dated as of the Closing Date, and in form and substance satisfactory to
Lessee’s legal counsel in their sole discretion, (ii) a legal opinion of
Rothgerber Johnson and Lyons LLP, counsel to the CCS Parties, addressed to
Lessee, dated as of the Closing Date, and in form and substance satisfactory to
Lessee’s legal counsel in their sole discretion and (iii) a legal opinion of
Schuchat, Herzog & Brenman, LLC, counsel to ADA-ES, addressed to Lessee, dated
as of the Closing Date, and in form and substance satisfactory to Lessee’s legal
counsel in their sole discretion.

(g) Required Consents. The CCS Parties shall have received in writing all
Consents listed on Schedule 3.1(c).

(h) Due Diligence. Lessee shall have completed its due diligence investigation
regarding the Facilities, including tax due diligence with respect to the
availability of Section 45 Credits for the Refined Coal produced in the
Facilities, and any related matters concerning the CCS Parties, the Facilities
and Lessee’s (or its designee’s) contemplated operation of the Facilities, and
Lessee shall be satisfied in its sole discretion.

(i) Section 45 Change. There shall not have occurred any Section 45 Change
(including any Section 45 Change that is to become effective at a future date)
or Proposed Section 45 Change.

(j) Verification of Expenses. Lessee shall have verified to its satisfaction in
its sole discretion that the estimate of the cost of operating the Facilities

 

24



--------------------------------------------------------------------------------

provided by Lessor to Lessee taking into account operation and maintenance
costs, chemical additive costs, Refined Coal sales price, taxes, insurance and
other costs and expenses, is not materially greater than the oral
representations made by the CCS Parties to Lessee.

(k) Ownership of the CCS Parties. As of the Closing, Schedule 6.2(k) shall
reflect the ownership of each CCS Party; and no Person will have any right or
option to acquire any membership interest in any CCS Party; and the CCS Parties
shall have provided Lessee evidence satisfactory to Lessee in its sole
discretion with respect to such matters.

6.3 Conditions to Obligations of CCS Parties. The obligation of each CCS Party
to consummate the transactions contemplated hereby is subject to the
satisfaction on or prior to the Closing of the following conditions (unless
waived, in whole or in part, by the CCS Parties):

(a) Representations and Warranties. The representations and warranties of Lessee
set forth in this Agreement shall be true and correct as of the date of this
Agreement and immediately prior to the Closing as though made on and as of such
time, except for (i) breaches of such representations and warranties resulting
from transactions contemplated by this Agreement, and (ii) such representations
and warranties that expressly relate to an earlier time, and the CCS Parties
shall have received a certificate to such effect signed on behalf of Lessee by
an authorized representative of Lessee.

(b) Performance of Obligations of Lessee. Lessee shall have performed in all
material respects all obligations and covenants required to be performed by it
under this Agreement prior to the Closing, and the CCS Parties shall have
received a certificate to such effect signed on behalf of Lessee by an
authorized representative of Lessee.

(c) Closing Deliveries. All documents, instruments, certificates and other items
required to be delivered by Lessee pursuant to Sections 2.3(a) shall have been
delivered by Lessee.

(d) Utility Agreements. Lessee shall have entered into the Utility Agreements,
each in form and substance satisfactory to Lessee in its sole discretion.

 

25



--------------------------------------------------------------------------------

ARTICLE 7

TERMINATION

7.1 Termination. This Agreement may be terminated prior to the Closing only as
follows:

(a) by mutual written consent of Lessee and the CCS Parties;

(b) by either the CCS Parties or Lessee by delivering written notice to the
other Party:

(i) if (A) any Law shall make the consummation of the transactions contemplated
hereby illegal or otherwise prohibited; or (B) a court of competent jurisdiction
or other Governmental Authority shall have issued an order, decree, or ruling or
taken any other action (which order, decree or ruling the Parties shall use
their Reasonable Efforts to lift or vacate), in each case permanently
restraining, enjoining, or otherwise prohibiting the transactions contemplated
by this Agreement and the Transaction Documents, and such order, decree, ruling,
or other action shall have become final and non-appealable; or

(ii) if all conditions precedent to the Closing under Article 6 shall not have
been satisfied (or waived by the applicable Party) by 5:00 p.m., local New York
time, on June 29, 2010; provided, however, that the right to terminate this
Agreement under this clause (ii) shall not be available to any Party that
(A) proximately contributed to the occurrence of the failure to satisfy such
conditions precedent by such date and time, or (B) failed to use all Reasonable
Efforts to satisfy such conditions precedent.

The right of any Party to terminate this Agreement pursuant to this Section 7.1
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of any Party hereto, any Person controlling
any such Party or any of their respective officers, directors, employees,
accountants, consultants, legal counsel, agents, or other representatives
whether prior to or after the execution of this Agreement. Notwithstanding
anything in this Section 7.1 to the contrary, no Party that is in material
breach of this Agreement shall be entitled to terminate this Agreement except
with the written consent of the other Party.

7.2 Effect of Termination.

(a) In the event of termination of this Agreement pursuant to Section 7.1, this
Agreement shall become null and void and of no further effect and there shall be
no liability or obligation hereunder on the part of the CCS Parties or Lessee,

 

26



--------------------------------------------------------------------------------

except (a) any Party nevertheless shall be entitled to seek any remedy to which
it may be entitled at law or in equity for the violation or breach by any other
Party of any agreement or covenant (but not any representation or warranty)
contained in this Agreement that occurs prior to the termination; (b) the
provisions of Section 2.5, , this Section 7.2 and Articles 8 and 9 (and all
associated defined terms) shall survive any such termination; and (c) each Party
shall within five Days after such termination redeliver all documents, work
papers and other materials of the other Parties relating to the transactions
contemplated hereby, whether so obtained before or after the execution hereof,
to the Party furnishing the same.

(b) Lessor is entitled to lease the Facilities, or otherwise convey, transfer,
or dispose of the Facilities, upon the valid and undisputed termination of the
Leases.

ARTICLE 8

INDEMNIFICATION

8.1 Indemnification of Lessee.

(a) The CCS Parties jointly and severally shall indemnify, defend and hold
harmless the Lessee Indemnified Parties from and against any and all Lessee
Indemnified Costs.

(b) The obligations of the CCS Parties under Section 8.1(a) shall be subject to
the following limitations:

(i) The CCS Parties shall not have any liability for Lessee Indemnified Costs
for any breach by the CCS Parties of any representations or warranties unless
and until the aggregate of all Lessee Indemnified Costs relating thereto for
which the CCS Parties would, but for this clause (i), be required to indemnify
Lessee exceeds on a cumulative basis an amount (the “CCS Basket Amount”) equal
to $500,000, in which case, subject to clause (ii) of this subsection (b), the
CCS Parties shall be liable for the Lessee Indemnified Costs incurred by the
Lessee Indemnified Parties but only to the extent such Lessee Indemnified Costs
exceed the CCS Basket Amount;

(ii) The CCS Parties shall not have any liability for Lessee Indemnified Costs
for any breach of any representation and warranty in Section 3.1 if Lessee had
actual knowledge that such representation and warranty was not True in any
material respect at the time of the Closing, and no Lessee Indemnified Costs
related thereto shall be aggregated for the purpose of Section 8.1(b)(i);

 

27



--------------------------------------------------------------------------------

(iii) The CCS Parties shall not have any liability for Lessee Indemnified Costs
for breach of representations and warranties in excess of the amounts specified
in Section 8.1(c);

(iv) The obligations to indemnify and hold Lessee harmless pursuant to
Section 8.1(a) with respect to breaches of representations and warranties shall
be subject to the limitations in Section 3.3; and

(v) The liability of the CCS Parties for Lessee Indemnified Costs arising from
Losses that are assessed against Lessee arising out of any failure of the CCS
Parties to obtain or file any Permit that was required to be obtained or filed
by the CCS Parties prior to the Closing either to conduct the business of the
CCS Parties in Missouri or to own or operate the Facilities in Missouri shall
not be limited to that portion of such Loss attributable to the time period
prior to Closing.

(c) The obligations of the CCS Parties under Section 8.1(a) shall be subject to
the following limitations:

(i) The CCS Parties shall not have any liability for lost or disallowed
Section 45 Credits relating to Refined Coal actually produced at the Facilities
except (A) under Section 2.5 of this Agreement, and (B) for breaches of the
representations and warranties in Sections 3.1 (a), (b), (c), (e), (g), (i),
(l) and (m) of this Agreement;

(ii) except as otherwise provided in Section 8.1(c)(iv), the CCS Parties shall
not have any liability for Lessee Indemnified Costs for breaches of the
representations and warranties in Sections 3.1 (a), (b), (c), (e), (g), (i),
(l) and (m) of this Agreement to the extent the aggregate amount of such Losses
exceeds the sum of the Prepaid Rent, Initial Term Fixed Rent Payments, Renewal
Term Fixed Rent Payments and Contingent Rent Payments (as such terms are defined
in the Leases) paid under the Leases as of the relevant time of determination
(the “CCS First Cap Amount”);

(iii) except as otherwise provided in Section 8.1(c)(iv), the CCS Parties shall
not have any liability for Lessee Indemnified Costs for breaches of the
representations and warranties in this Agreement (other than those in Sections
3.1 (a), (b), (c), (e), (g), (i), (l) and (m) of this Agreement) to the extent
the aggregate amount of such Losses exceeds the Prepaid Rent paid to Lessors
under the Leases (the “CCS Second Cap Amount”); and

 

28



--------------------------------------------------------------------------------

(iv) the limitations of the CCS First Cap Amount and the CCS Second Cap Amount
shall not apply to Lessee Indemnified Costs resulting from (A) a breach of any
representation or warranty contained in Section 3.1(k) of this Agreement or
(B) or any gross negligence, fraud or willful misconduct of the CCS Parties or
(C) any Third Party Claim.

8.2 Indemnification of the CCS Parties.

(a) Lessee shall indemnify, defend and hold harmless the CCS Indemnified Parties
from and against any and all CCS Indemnified Costs.

(b) Lessee’s obligations under Section 8.2(a) shall be subject to the following
limitations:

(i) Lessee shall not have any liability for CCS Indemnified Costs for any breach
by Lessee of any representations or warranties unless and until the aggregate of
all CCS Indemnified Costs relating thereto for which Lessee would, but for this
clause (i), be required to indemnify the CCS Indemnified Parties exceeds on a
cumulative basis an amount (the “Lessee Basket Amount”) equal to $500,000, in
which case, subject to clause (ii) of this subsection (b), Lessee shall be
liable for the CCS Indemnified Costs incurred by the CCS Indemnified Parties,
but only to the extent such CCS Indemnified Costs exceed the Lessee Basket
Amount;

(ii) Lessee shall not have any liability for CCS Indemnified Costs for any
breach of any representation and warranty in Section 3.2 if any CCS Party had
actual knowledge that such representation and warranty was not True in any
material respect at the time of the Closing and no CCS Indemnified Costs related
thereto shall be aggregated for the purpose of Section 8.2(b)(i);

(iii) Lessee shall not have any liability for CCS Indemnified Costs for any
breach of any representations and warranties to the extent the aggregate amount
of all CCS Indemnified Costs for breaches of representations and warranties for
which Lessee would otherwise be liable exceeds the Prepaid Rent (the “Lessee Cap
Amount”) provided, however, that the limitation of the Lessee Cap Amount shall
not apply to any CCS Indemnified Costs resulting from (x) any gross negligence,
fraud or willful misconduct of Lessee or (y) any Third Party Claim; and

(iv) the obligations to indemnify and hold the CCS Indemnified Parties harmless
pursuant to Section 8.2(a) with respect to breaches of representations and
warranties shall be subject to the limitations in Section 3.3.

 

29



--------------------------------------------------------------------------------

8.3 Notification of Claims. In the event that any Third-Party Claim is hereafter
asserted against an Indemnified Party as to which such Indemnified Party may be
entitled to indemnification hereunder, such Indemnified Party shall notify the
Indemnifying Party promptly and in writing after (a) receipt of notice of
commencement of any third-party litigation against such Indemnified Party,
(b) receipt by such Indemnified Party of written notice of any Third-Party Claim
pursuant to an invoice, notice of claim or assessment, against such Indemnified
Party, or (c) such Indemnified Party becomes aware of the existence of any other
event in respect of which Indemnification may be sought from the Indemnifying
Party (such a notice, being a “Claims Notice”). The Claims Notice shall describe
the Claim and the specific facts and circumstances in reasonable detail, shall
include a copy of the notice referred to in (a) and (b), above, and shall
indicate the amount, if known, or an estimate, if possible, of Losses that have
been or may be incurred or suffered.

8.4 Defense of Third-Party Claims. If an Indemnified Party’s claim for
indemnification under Section 8.1 or 8.2 is based on a Claim brought by a Third
Party (“Third-Party Claim”), the Indemnifying Party shall have the right, at its
sole cost and expense, to defend such Third-Party Claim in the name or on behalf
of the Indemnified Party. Notwithstanding the foregoing, an Indemnified Party
shall have the right (following notice to the Indemnifying Party) to retain its
own counsel and control its defense of any such Third-Party Claim, with the
reasonable fees and expenses to be paid by the Indemnifying Party , if
(a) representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate because of actual or potential
differing interests between such Indemnified Party and the Indemnifying Party;
(b) the Indemnifying Party shall have failed to employ counsel to defend such
Proceeding or otherwise failed to prosecute such defense with reasonable
diligence; or (c) the Indemnified Party shall have been advised by counsel
chosen by it that there may be one or more legal defenses or counterclaims
available to such Indemnified Party that are different from or additional to
those available to the Indemnifying Party in such Proceeding. If the
immediately-preceding sentence is inapplicable (or if the Indemnified Party
waives its right hereunder to defend such Third Party Claim), the Indemnified
Party shall have the right to employ separate counsel at its own cost and
expense in the Proceeding and, in such event, shall and shall have the right to,
consult with the Indemnifying Party regarding the defense thereof; provided
that, except as otherwise provided herein, the Indemnifying Party shall at all
times control such defense of such Proceeding. If the Indemnifying Party assumes
the defense of any such Third-Party Claim, the Indemnifying Party may not settle
or compromise the claim without the prior written consent of the Indemnified
Party (which consent shall not be unreasonably withheld, conditioned or
delayed), unless the settlement or compromise includes a full release of all of
the Indemnified Parties. The Indemnifying Party shall pay to or for the benefit
of the Indemnified Parties in cash the amount for which such Indemnified Parties

 

30



--------------------------------------------------------------------------------

are entitled to be indemnified within 30 Days after the settlement or compromise
of such Third-Party Claim or the final non-appealable judgment of a court of
competent jurisdiction. An Indemnifying Party shall not be liable for any
settlement or compromise of any Third-Party Claim without its consent.

8.5 Other Claims. Any Indemnified Party that seeks indemnification under
Section 8.1 or Section 8.2 for Losses that are not attributable to a Third-Party
Claim shall notify the Indemnifying Party, stating the nature and basis of the
Losses and, to the extent known, the actual or estimated amount thereof. The
Indemnifying Party shall pay the amount of such Losses, as specified in such
notice, in the manner described in Section 8.6.

8.6 Payment. Upon a determination that an Indemnifying Party is liable for
indemnification under Section 8.1 or 8.2 (by admission of the Indemnifying
Party, agreement of the Indemnifying Party and Indemnified Party, or final
determination by a court of competent jurisdiction not subject to appeal), the
Indemnifying Party shall pay to the Indemnified Party, within 30 Days after such
determination, the amount of the Loss indemnified thereby. Upon the payment in
full of any such Loss, the Indemnifying Party making such payment shall be
subrogated to the rights of the Indemnified Party against any other Person with
respect to the subject matter of such Loss and of any claim or Proceeding
relating thereto.

8.7 No Duplication. Any liability for indemnification under this Article 8 shall
be determined without duplication of recovery by reason of the state of facts
giving rise to such liability constituting a breach of more than one
representation, warranty, covenant or agreement.

8.8 Sole Remedy. Except with respect to the remedies permitted under the other
Transaction Documents, the Parties agree that the sole and exclusive remedy of
any Party hereto with respect to this Agreement, or any other claims relating to
the Facilities or the events giving rise to this Agreement and the transactions
provided for herein or contemplated hereby, shall be limited to (i) the right to
seek injunctive relief, rescission (only in the case of fraud or otherwise as
provided herein), or specific performance of or as to any obligations under this
Agreement, and (ii) the indemnification provisions set forth in this Article 8
and, in furtherance of the foregoing, each Party hereby waives and releases the
other Party from, to the fullest extent permitted under any applicable law, any
and all rights, claims and causes of action it may have against the other Party
except as provided in this Section 8.8; provided that no Party shall be entitled
to receive a duplicate amount for any claim submitted both under this agreement
and under any other Transaction Document.

 

31



--------------------------------------------------------------------------------

8.9 General Limitation of Damages. IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER
ANY PROVISION OF THIS AGREEMENT FOR ANY LOST BUSINESS OPPORTUNITIES OR
CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR EXEMPLARY DAMAGES INCURRED OR SUFFERED BY
AN INDEMNIFIED PERSON; provided, however, that this Section 8.9 shall not limit
an Indemnified Person’s right to indemnification pursuant to Section 8.1 or 8.2
for any such Losses (a) that the Indemnified Person is legally required to pay
to another Person as a result of a Claim or Proceeding (including Losses
resulting from Third Party Claims), or (b) that constitute lost Section 45
Credits, but only to the extent provided by and subject to the limitations of
this Agreement.

8.10 After-Tax Basis. All indemnification payments made pursuant to this Article
8 shall be treated as an adjustment to the price paid under the taxable
installment sale, unless an independent tax counsel selected jointly by the
Parties advises that such treatment is more likely than not incorrect. In such a
case, all indemnification payments made pursuant to this Article 8 will be
calculated and paid on an After-Tax Basis.

ARTICLE 9

GENERAL PROVISIONS

9.1 Confidentiality.

(a) Each Party shall maintain the terms of this Agreement in confidence and
shall not disclose any information concerning the terms, performance or
administration of this Agreement to any other Person; provided that a Party may
disclose such information: (i) to any of such Party’s Affiliates, (ii) to any
prospective member of such Party’s Affiliates, (iii) to any actual or
prospective purchaser of all or a portion of such Party’s interest in the
Facilities and (iv) to any Person providing or evaluating a proposal to provide
financing to the recipient Party or any direct or indirect owner of such Party;
provided in each case that the recipient Party shall provide to each Person to
which disclosure is made a copy of this Section 9.1 and direct such Person to
treat such information confidentially, and the recipient Party shall be liable
for any breach of the terms of this Section 9.1 by such Persons to which it
makes any such disclosure. The foregoing restrictions will not apply (A) to
information that is or becomes generally available to the public otherwise than
as a result of disclosure by the recipient Party, (B) to information that is
already in, or subsequently comes into, the recipient Party’s possession,
provided that the source of such information was not, to the recipient Party’s
knowledge, obligated to keep such information confidential, (C) to information
that is required to be disclosed pursuant to Law or stock exchange rules and
regulations or is otherwise subject to legal, judicial, regulatory or
self-regulatory requests for information or documents or (D) subject to
Section 9.1(b) below, to the tax structure or tax treatment of the transaction.

 

32



--------------------------------------------------------------------------------

(b) Each Party may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the transaction, provided, however,
that any such information is required to be kept confidential to the extent
necessary to comply with any applicable securities laws. The tax structure and
tax treatment of the transaction includes only those facts that may be relevant
to understanding the purported or claimed U.S. federal and state income tax
treatment or tax structure of the transaction and, to eliminate any doubt,
therefore specifically does not include information that either reveals or
standing alone or in the aggregate with other information so disclosed tends of
itself to reveal or allow the recipient of the information to ascertain the
identity of any parties involved in any of the transactions contemplated by this
Agreement or the documents to be delivered in connection herewith.

(c) If any Party is required to disclose any information required by this
Section 9.1 to be maintained as confidential in a judicial, administrative or
governmental proceeding, such Party shall give the other Party at least 10 Days’
prior written notice (unless less time is permitted by the applicable
proceeding) before disclosing any such information in any said proceeding and,
in making such disclosure, the Party required to disclose the information shall
disclose only that portion thereof required to be disclosed and shall cooperate
with the other Party in the other Party’s attempts to seek to preserve the
confidentiality thereof, including if such Party seeks to obtain protective
orders and/or any intervention.

9.2 Schedules. All Exhibits and Schedules attached hereto are incorporated
herein by reference. The statements contained in the Schedules hereto that
pertain to Article 3 shall be deemed to constitute representations and
warranties under this Agreement by the relevant Party to the same extent as if
set forth in this Agreement in full. No Schedule to this Agreement shall
incorporate any disclosure set forth on any other Schedule to this Agreement or
in any other document unless such disclosure is expressly and specifically
incorporated by reference. Nothing in the Schedules shall be deemed adequate to
disclose an exception to a representation or warranty made herein unless the
Schedule identifies the exception with reasonable particularity. Prior to the
Closing, the CCS Parties shall supplement, modify or update the Schedules hereto
to reflect changes in the ordinary course of business; provided, however, that
in the event of any such supplement, modification or update could reasonably be
expected to have a Material Adverse Effect, Lessee shall have the right to elect
to terminate this Agreement. If Lessee proceeds to close under the Transaction
Documents notwithstanding any supplement, modification or update to the
Schedules provided by the CCS Parties, Lessee shall not be entitled to claim for
a breach of representation or warranty based on the changes made by such
supplement, modification or update as compared to the Schedules originally
provided.

 

33



--------------------------------------------------------------------------------

9.3 Further Actions. After the Closing Date, the CCS Parties and Lessee shall
execute and deliver such other certificates, agreements, conveyances, and other
documents, and take such other action, as may be reasonably requested by the
other Party in order to (a) transfer and assign to, and vest in, Lessee a valid
leasehold interest in the Facilities pursuant to the terms of this Agreement or
(b) otherwise carry out the intent and purpose of this Agreement.

9.4 Amendment, Modification and Waiver. This Agreement may not be amended or
modified except by an instrument in writing signed by each of the Parties. Any
failure of Lessee or any CCS Party to comply with any obligation, covenant,
agreement, or condition contained herein may be waived only if set forth in an
instrument in writing signed by the Party or Parties to be bound thereby, but
such waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any other failure.

9.5 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of applicable law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in a mutually acceptable manner in order that
the transactions contemplated herein are consummated as originally contemplated
to the fullest extent possible.

9.6 Expenses and Obligations. Except as otherwise expressly provided in this
Agreement, all costs and expenses incurred by the Parties in connection with
this Agreement and the consummation of the transactions contemplated hereby
shall be borne solely and entirely by the Party which has incurred such
expenses.

9.7 Binding Effect; Third Parties. This Agreement shall be binding upon and,
except as provided below, inure solely to the benefit of each Party and its
successors and permitted assigns, and nothing in this Agreement, express or
implied, is intended to confer upon any other Person (other than the Lessee
Indemnified Parties and CCS Indemnified Parties as provided in Article 8) any
rights or remedies of any nature whatsoever under or by reason of this
Agreement).

9.8 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, by a nationally recognized
overnight courier, by facsimile, or mailed by registered or certified mail
(return receipt

 

34



--------------------------------------------------------------------------------

requested) to the Parties at the following addresses (or at such other address
for a Party as shall be specified by like notice):

 

(a) If to Lessee, to:

GS RC Investments LLC

c/o Goldman Sachs & Co.

200 West Street

New York, New York 10282

Attention: Michael Feldman

Fax: (212) 428-3868

With a copy (which shall not constitute notice) to:

Vinson & Elkins L.L.P.

1001 Fannin Street, Suite 2500

Houston, Texas 77002-6760

Attention: F. B Cochran III

Fax: (713) 615-5368

If to the CCS Parties, to:

Clean Coal Solutions, LLC

3300 South Parker Road, Suite 310

Aurora, CO 80014

Attention: Charles S. McNeil

Fax: (303) 751-9210

Email: cmcneil@nexgen-group.com

With copies to (which shall not constitute notice):

Chadbourne & Parke LLP

1200 New Hampshire Avenue, NW

Washington, DC 20036

Attention: Keith Martin

Fax: 202-974-6774

and

Clean Coal Solutions, LLC

8100 South Park Way, Unit B

Littleton, CO 80120

Attention: Nina French

Email: ninafrench@sbcglobal.net

 

35



--------------------------------------------------------------------------------

All notices and other communications given in accordance herewith shall be
deemed given (i) on the date of delivery, if hand delivered, (ii) on the date of
receipt, if faxed (provided a hard copy of such transmission is dispatched by
first class mail within 48 hours), (iii) three Business Days after the date of
mailing, if mailed by registered or certified mail, return receipt requested,
and (iv) one Business Day after the date of sending, if sent by a nationally
recognized overnight courier; provided, however, that a notice given in
accordance with this Section 9.8 but received on any Day other than a Business
Day or after business hours in the place of receipt, will be deemed given on the
next Business Day in that place.

9.9 Knowledge. The term “knowledge” when used in the phrases “to the knowledge
of CCS Parties” or “CCS Parties have no knowledge” or words of similar import
shall mean, and shall be limited to, the actual knowledge of the individuals
listed on Schedule 9.9 after reasonable investigation and due inquiry.

9.10 Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Parties, it being understood that all Parties need not sign the same
counterpart.

9.11 Entire Agreement. This Agreement and the Leases shall constitute the entire
agreement between the Parties hereto relating to the subject matter hereof and
in the Leases. No modification of this Agreement or waiver of any provision
hereof shall be binding unless the modification or waiver shall be in writing
and signed by the Parties hereto. This Agreement expressly supersedes all prior
agreements between the Parties relating to the subject matter hereof.

9.12 Governing Law; Choice of Forum; Waiver of Jury Trial. THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF, INCLUDING
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE PARTIES HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
IN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK WITH RESPECT TO ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND CONSENT TO THE
SERVICE OF PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING RELATING TO A DISPUTE AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.

 

36



--------------------------------------------------------------------------------

9.13 Private Letter Ruling. If Lessee or any of its Affiliates decides to pursue
a request for a PLR, determination letter or other written guidance from the IRS
(the “IRS Guidance”) with respect to any aspect of the transactions contemplated
in this Agreement or the documents to be delivered in connection herewith or in
relation to the Facilities, Lessee will cooperate with Lessors in good faith
including consulting with Lessors with respect to written submissions and
attendance by Lessors or their Representatives at meetings or conferences with
the IRS. Lessee shall give due consideration to Lessors’ comments on written
submissions requesting IRS Guidance, provided that Lessee shall in its sole
discretion make all final decisions with respect to the drafting of any such
written submission. The Parties shall consider in good faith and make such
amendments to this Agreement as may be necessary to permit Lessee to obtain the
IRS Guidance. Neither Party shall be required to agree to any such amendment
that it reasonably determines, in good faith, is adverse to them in any material
respect; provided that Lessors shall not withhold their agreement to any such
amendment if Lessee has agreed to fully compensate Lessors for any adverse
economic effect on Lessors resulting from such amendment and such amendment
would not cause any material adverse effect on Lessors for which it cannot
adequately be compensated by Lessee.

9.14 Publicity. Lessors agree that they will not, without the prior written
consent of Lessee, in each instance, (a) use in advertising, publicity, or
otherwise the name of GS, or any Affiliate thereof (including Lessee), or any
partner or employee of GS, or any Affiliate thereof (including Lessee), nor any
trade name, trademark, trade device, service mark, symbol or any abbreviation,
contraction or simulation thereof owned by GS, or any Affiliate thereof
(including Lessee), or (b) represent, directly or indirectly, that any product
or any service provided by Lessors have been approved or endorsed by GS, or any
Affiliate thereof (including Lessee). No public announcement of any kind
regarding the existence or terms of this Agreement shall be made without the
prior written consent of the Parties. For the avoidance of doubt, nothing in
this Section 9.14 shall limit Lessor’s obligation to disclose information
pursuant to Section 9.1.

9.15 Assignment. Neither Party shall assign or otherwise transfer (collectively,
an “Assignment”) this Agreement or any of its rights hereunder without the prior
written consent of the other Party, and any purported Assignment made without
such prior written consent shall be void. Notwithstanding the foregoing:

(a) either Party may, without the need for consent from the other Party, make an
Assignment of this Agreement to an Affiliate of such Party provided that such
Affiliate assumes all of the obligations of the Party making the Assignment and
the Lessor Guarantees or the Lessee Guaranty remain in effect, as applicable,
with respect to the obligations of such Affiliate, and in such event the
assigning Party shall be released from its obligations under this Agreement,
except for those obligations that arose prior to such Assignment;

 

37



--------------------------------------------------------------------------------

(b) Lessee may, without the need for consent from Lessor, make an Assignment of
this Agreement to any Person (i) succeeding to all or substantially all of its
assets, provided such Person has, or its obligations under this Agreement are
guaranteed by a Person who has, an Investment Grade rating, or (ii) after
December 31, 2019 if the Section 45 Credit for Refined Coal produced by the
Facilities have been extended beyond such date; provided however Lessee’s rights
under Section 2.4 shall not be assignable pursuant to this Section 9.15(b); and

(c) Lessors may, with the prior written consent of Lessee, make an Assignment of
this Agreement to any Person succeeding to all or substantially all of its
assets provided that (i) the acquiring Person assumes all obligations of Lessors
hereunder, and (ii) either (A) the Lessor Guarantees remain in full force and
effect with respect to the Person succeeding to all or substantially all of
Lessor’s assets, or (B) the Lessor Guarantees are replaced by a new guaranty or
guarantees on the same terms as the Lessor Guarantees covering such assumed
obligations from a Person having an Investment Grade rating, and in such event
Lessor shall be released from its obligations under this Agreement, except for
those obligations that arose prior to such Assignment.

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Agreement to Lease to be
signed on its behalf as of the date first written above.

 

CLEAN COAL SOLUTIONS, LLC By:  

/s/ Brian Humphrey

Name:   Brian Humphrey Title:   Manager AEC-NM, LLC By:  

Clean Coal Solutions, LLC,

its managing member

  By:  

/s/ Brian Humphrey

  Name:   Brian Humphrey   Title:   Manager AEC-TH, LLC By:  

Clean Coal Solutions, LLC,

its managing member

  By:  

/s/ Brian Humphrey

  Name:   Brian Humphrey   Title:   Manager

Signature Page to Agreement to Lease



--------------------------------------------------------------------------------

GS RC INVESTMENTS LLC By:  

GSFS INVESTMENTS I CORP.,

its sole member

  By:  

/s/ Albert Dombrowski

  Name:   Albert Dombrowski   Title:   Authorized Signatory

Signature Page to Agreement to Lease



--------------------------------------------------------------------------------

ANNEX I

DEFINITIONS

“Acceptance Period” has the meaning set forth in Section 2.4.

“ADA-ES” means ADA-ES, Inc., a Colorado corporation.

“ADA-ES Guaranty” means that ADA-ES Guaranty, substantially in the form attached
hereto as Exhibit A-1.

“AEC-NM” has the meaning set forth in the first paragraph of the Agreement.

“AEC-TH” has the meaning set forth in the first paragraph of the Agreement.

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such first Person. For purposes of
this definition and the Agreement, the term “control” (and correlative terms)
means (a) the ownership of 50% or more of the equity interest in a Person, or
(b) the power, whether by contract, equity ownership or otherwise, to direct or
cause the direction of the policies or management of a Person. For the purposes
of this definition, each of ADA-ES, NexGen LLC, NexGen, Republic and Operator
are Affiliates of Lessors. For the purposes of this definition, the parent of
Lessee and any member of the federal income tax consolidated group of which such
parent is a member are Affiliates of Lessee.

“After-Tax Basis” means, with respect to any amount payable in respect of a Loss
(the “Base Amount”), the Base Amount supplemented by an additional amount (the
“Gross-Up”) to reflect all U.S. federal, state and local Taxes (net of any
deductions or credits realized by the payee arising from the receipt or accrual
of the Gross-Up) imposed on the receipt or accrual of the Base Amount and the
Gross-Up so that after reduction for the payment of all such Taxes the recipient
would retain an amount equal to the Base Amount, provided that the Gross-Up
amount shall be calculated based upon the assumption that the Indemnified Party
is subject to corporate income tax at the maximum Federal corporate income tax
rate in effect at the time of calculation plus six percent; and provided further
that the amount of any Loss will take into account the value of any tax
deduction that would be allowed to the Indemnified Party with respect thereto
assuming that such Indemnified Party is able to use such deduction and is
subject to corporate income tax at the maximum Federal corporate income tax rate
in effect at the time of calculation plus six percent.

“Agreement” has the meaning set forth in the first paragraph of the Agreement.

 

Annex I - 1



--------------------------------------------------------------------------------

“Assignment” has the meaning set forth in Section 9.15.

“Background Materials” means all written materials such as books, records, data,
change orders, materials and other information regarding the Facilities that any
CCS Party furnished (or caused to be furnished), and prior to the Closing will
furnish (or cause to be furnished), including by way of access to an electronic
dataroom, to Lessee or any of its Representatives, including those books,
records, data, materials and other information described on Exhibit B.

“Base Amount” has the meaning set forth in the definition of “After-Tax Basis.”

“Books and Records” means all financial, engineering, operating, accounting,
tax, business, environmental, legal, marketing, and other data, files,
documents, instruments, notes, papers, books and records of any CCS Party or the
owner of any Future Project, their respective members and Affiliates of their
respective members that relate materially to any CCS Party or the owner of any
Future Project, including financial statements, budgets, ledgers, journals,
deeds, property records, title policies, drawings, records, maps, charts,
surveys, prints, franchises, customer lists, supplier lists, sales and sales
promotional data, advertising materials, cost and pricing information, corporate
records, permits, certificates, governmental filings, Tax Returns and reports,
whether in existence on the date of this Agreement or created after the date of
this Agreement.

“Business Day” means any Day other than (i) a Saturday or Sunday or (ii) a Day
on which commercial banks in New York, New York are authorized or required to be
closed.

“CCS Basket Amount” has the meaning set forth in Section 8.1(b).

“CCS Cap Amount” has the meaning set forth in Section 8.1(b).

“CCS First Cap Amount” has the meaning set forth in Section 8.1(c).”CCS
Indemnified Costs” means any and all Losses incurred by any of the CCS
Indemnified Parties resulting from or relating to any breach or default by
Lessee of any representation or warranty (whether on the date hereof or on the
Closing Date, as though such representation or warranty was being made as of
such Closing Date), covenant, indemnity or agreement under this Agreement or any
Transaction Document.

“CCS Indemnified Parties” means (a) Developer, (b) Lessors; (c) each Lessor
Guarantor; (d) any member of any Lessor; (d) the Affiliates of each Person
described in the foregoing clauses (a), (b) and (c); and (e) the respective
successors, assigns and Representatives of each Person described in the
foregoing clause (a), (b), (c) or (d).

 

Annex I - 2



--------------------------------------------------------------------------------

“CCS Party” and “CCS Parties” have the meanings set forth in the opening
paragraph of this Agreement.

“CCS Second Cap Amount” has the meaning set forth in Section 8.1(c).

“Chemical Additive” means each chemical additive listed in Schedule A to the
Chemical Additive Supply Agency Agreements.

“Chemical Additive Supply Agency Agreements” means those certain Chemical
Additive Supply Agency Agreements, substantially in the form attached hereto as
Exhibit C-1 and C-2.

“Claim” means a demand, claim, complaint, cross-demand, cross-claim,
counterclaim, cross-complaint, summons, notice of violation, arbitration notice,
or other notice, communication or action pursuant to which a Person (including a
Governmental Authority) (a) notifies another Person that the first Person has
suffered or incurred Losses for which the second Person may be liable or
responsible; (b) alleges that such second Person has violated a Law or is
otherwise liable or responsible for Losses arising under a Law; (c) asserts
legal, equitable, contractual or other rights or remedies against such second
Person; (d) proposes an adjustment to a Tax Return of such second Person;
(e) institutes or commences a Proceeding against such second Person;
(f) otherwise makes any demand or claim on such second Person; or (g) threatens
to do any of the foregoing.

“Claims Notice” has the meaning set forth in Section 8.3.”Closing” means the
consummation of the transactions contemplated by Section 2.3.

“Closing Date” means the date of the Closing specified in Section 2.2.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means the Confidentiality Agreement between
Developer and Goldman Sachs & Co. dated July 13, 2009.

“Consent” means any consents or approval of any Governmental Authority or any
other Person.

“Day” means a calendar day.

“Developer” has the meaning set forth in the opening paragraph of this
Agreement.

“Draft Allocation” has the meaning set forth in Section 5.6.

 

Annex I - 3



--------------------------------------------------------------------------------

“Environmental Costs or Liabilities” means any losses, liabilities, obligations,
damages, fines, penalties, judgments, settlements, actions, claims, demands,
costs and expenses (including costs relating to personal injury, death or
property damage, reasonable fees, disbursements and expenses of legal counsel,
experts, engineers and consultants, and the costs of investigation or
feasibility studies and performance of corrective, remedial or removal actions
and cleanup or monitoring activities) arising from, under or in connection with
(a) any violation of or liability under any Environmental Laws, (b) any remedial
or corrective action obligation under or relating to any Environmental Laws or
(c) any liability or Claim relating to the release of, presence of, or exposure
to, any Hazardous Substance.

“Environmental Laws” means all applicable Laws and rules of common law
pertaining to the protection of the environment, natural resources, workplace
health and safety, the prevention of pollution or the remediation of
contamination, including the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the Emergency Planning and
Community Right to Know Act and the Superfund Amendments and Reauthorization Act
of 1986, the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the Resource
Conservation and Recovery Act of 1976, the Hazardous and Solid Waste Amendments
Act of 1984, the Clean Air Act (42 U.S.C. § 7401 et seq.), the Clean Water Act
(33 U.S.C. § 1251 et seq.), the Federal Water Pollution Control Act, the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking Water Act,
the Occupational Safety and Health Act of 1970 (42 U.S.C. § 11001 et seq.), the
Oil Pollution Act of 1990, the Hazardous Materials Transportation Act (49 U.S.C.
§ 1801 et seq.) the Federal Mine Safety and Health Act of 1977 (30 U.S.C. § 801
et seq.), and any similar or analogous statutes, regulations and decisional law
of any Governmental Authority, as each of the foregoing may have been or are in
the future amended or supplemented, in each case to the extent applicable with
respect to the property or operation to which application of the term
“Environmental Laws” relates.

“Escrow Agent” means U.S. Bank National Association, or its successor under the
Escrow Agreement.

“Escrow Amount” means *.

“Escrow Agreement” means the Escrow Agreement entered into between Lessors,
Lessee and Escrow Agent in the form attached hereto as Exhibit H.

“Exhibits” means the Exhibits attached to the Agreement.

“Existing Sites” means the land at the power plants known as the New Madrid
Power Plant and the Thomas Hill Energy Center located near Marston, Missouri and
Moberly, Missouri, respectively.

 

Annex I - 4



--------------------------------------------------------------------------------

“Facilities” means New Madrid Refined Coal Facility and the Thomas Hill Refined
Coal Facility.

“Federal Tax Rule” means any regulation, rule, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration, or interpretative or
advisory opinion or letter by any Federal Tax Authority with respect to federal
tax matters, including (a) regulations of the Treasury Department, (b) judgments
and decisions of the United States Tax Court, the United States Board of Tax
Appeals and any other court of the United States in connection with its exercise
of original, trial or appellate jurisdiction over any case involving federal tax
matters, and (c) IRS and Treasury Department materials such as revenue rulings,
revenue procedures, Treasury decisions, technical memoranda, technical advice
memoranda, PLRs, determination letters, Chief Counsel’s advice, field service
advice, general counsel memoranda, office memoranda, technical information
releases, delegation orders, Executive Orders, Treasury Department orders,
notices, announcements and news releases.

“Final Allocation” has the meaning set forth in Section 5.6.

“Final Determination” means *

“Final Disposition” means the final resolution of any liability for any Tax for
any taxable period by or as a result of: (i) a final and unappealable decision,
judgment, decree or other order by any court of competent jurisdiction; (ii) a
final binding written settlement with the IRS relating to the Section 45
Credits, a signed closing agreement or accepted offer in compromise under Code
Sections 7121 or 7122, or a comparable arrangement under the laws of another
jurisdiction; (iii) any allowance of a refund in respect of an overpayment of
Tax, but only after the expiration of all periods during which such amount may
be recovered by the Governmental Authority imposing the Tax; or (iv) any other
final resolution, including by reason of the expiration of the applicable
statute of limitations.

“Future Project” means (a) any facility for the production of Refined Coal
developed by Developer or any of its Affiliates after the Effective Date * or
(b) a facility for which Developer or any of its Affiliates has previously
utilized the Section 45 Credits generated from the production of Refined Coal
therefrom pursuant to (a) for its or their (as applicable) own account but
intends to no longer so utilize or to dispose or otherwise transfer such
Section 45 Credits or its or their (as applicable) economic interest therein.

“GAAP” means United States generally accepted accounting principles.

 

Annex I - 5



--------------------------------------------------------------------------------

“Governmental Authority” means any governmental department, commission, board,
bureau, agency, court or other instrumentality of any country, state, province,
county, parish or municipality, jurisdiction, or other political subdivision
thereof.

“Gross-Up” has the meaning set forth in the definition of “After-Tax Basis.”

“GS” means The Goldman Sachs Group, Inc, a Delaware corporation.

“Hazardous Substances” means (a) any hazardous materials, hazardous wastes,
hazardous substances, toxic wastes, solid wastes, and toxic substances as those
or similar terms are defined under any Environmental Laws; (b) any asbestos or
any material which contains any hydrated mineral silicate, including chrysolite,
amosite, crocidolite, tremolite, anthophylite and/or actinolite, whether friable
or non-friable; (c) polychlorinated biphenyls (“PCBs”), or PCB-containing
materials, or fluids; (d) radon; (e) any other hazardous, radioactive, toxic or
noxious substance, material, pollutant, contaminant, constituent, or solid,
liquid or gaseous waste; (f) any petroleum, petroleum hydrocarbons, petroleum
products, crude oil and any fractions or derivatives thereof, and any natural
gas, synthetic gas and any mixtures thereof; and (g) any substance that, whether
by its nature or its use, is subject to regulation under any Environmental Laws
or with respect to which any Environmental Laws or Governmental Authority
requires environmental investigation, monitoring or remediation.

“Indemnified Party” means any Person seeking indemnification from another Person
pursuant to Article 8.

“Indemnifying Party” means any Person against whom a claim for indemnification
is asserted by another Person pursuant to Article 8.

“Initial Term” has the meaning set forth in each of the Leases.

“Intellectual Property” means all trademarks, know-how, copyrights, copyright
registrations and applications for registration, patents, patent rights,
processes, formulae, trade secrets, inventions, methodologies and all other
intellectual property rights including Internet domain names, whether registered
or not, owned or licensed by any CCS Party and used in connection with the
Facilities.

“Independent Accountant” has the meaning set forth in Section 5.6(b).

“IRS” means the Internal Revenue Service or any successor thereto.

“IRS Guidance” has the meaning set forth in Section 9.13.

 

Annex I - 6



--------------------------------------------------------------------------------

“Law” means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration, or interpretative or
advisory opinion or letter of a Governmental Authority having valid
jurisdiction.

“Leases” means, collectively, the New Madrid Lease and the Thomas Hill Lease.

“Lessee” has the meaning set forth in the first paragraph of the Agreement and
includes its permitted successors and assigns.

“Lessee Basket Amount” has the meaning set forth in Section 8.2(b).

“Lessee Cap Amount” has the meaning set forth in Section 8.2(b).

“Lessee Guaranty” means that Lessee Guaranty, substantially in the form attached
hereto as Exhibit A-5.

“Lessee Indemnified Costs” means any and all Losses incurred by any of the
Lessee Indemnified Parties resulting from or relating to (a) any Lessor and/or
any Lessor’s ownership, operation or control of all or any part of the
Facilities that in each case is based on any event, condition, fact,
circumstance, action or omission that occurred or existed prior to the Closing,
including any and all Environmental Costs or Liabilities and (b) any breach or
default by any CCS Party of any representation or warranty (whether on the date
hereof or on the Closing Date, as though such representation or warranty was
being made as of such Closing Date), covenant, indemnity or agreement under this
Agreement or any Transaction Document.

“Lessee Indemnified Parties” means (a) Lessee; (b) any member of Lessee, its
successor and assigns; and (c) the shareholders and members of each Person
described in the foregoing clause (b), (d) the Affiliates of each Person
described in the foregoing clause (a), (b) or (c); (e) the successors, assigns
and Representatives of each Person described in the foregoing clauses (a), (b),
(c), or (d); and (f) any company that joins with another Person that would be a
Lessee Indemnified Party in filed consolidated or combined Tax Returns.

“Lessor” and “Lessors” have the meanings set forth in the first paragraph of the
Agreement.

“Lessor Guarantees” means, collectively, the ADA-ES Guaranty, the NexGen LLC
Guaranty, the NexGen Guaranty and the Republic Guaranty.

“Lessor Guarantor” means guarantor under any Lessor Guarantee.

 

Annex I - 7



--------------------------------------------------------------------------------

“Lien” means all burdens, encumbrances and defects affecting the ownership of an
asset, including (a) liens, security interests, mortgages, deeds of trust,
pledges, conditional sale or trust receipt arrangement, consignment or bailment
for security purposes, finance lease, or other encumbrances of any nature
whatsoever securing any obligation, whether such interest is based on common
law, statute or contract; (b) any rights of first refusal or any restriction on
use, voting, transfer, receipt of income or exercise of any other attribute of
ownership; and (c) any other reservations, exceptions, covenants, conditions,
restrictions, leases, subleases, licenses, easements, servitudes, occupancy
agreements, equities, charges, assessments, defects in title, liabilities,
claims, agreements, obligations, encroachments and other burdens, and other
title exceptions and encumbrances affecting property of any nature, whether
accrued or unaccrued, absolute or contingent, legal or equitable, real or
personal, or otherwise.

“Loss” or “Losses” means losses, lost Section 45 Credits (but only to the extent
such Section 45 Credits relate to Refined Coal actually produced by the
Facilities), liabilities, causes of action, assessments, cleanup, removal,
remediation and restoration obligations, judgments, awards, damages, natural
resource damages, contribution, cost-recovery and compensation obligations,
fines, fees, penalties, and costs and expenses (including litigation costs and
reasonable attorneys’ and experts’ fees and expenses).

“Material Adverse Effect” means a material adverse effect on the business,
financial condition, results of operations, assets, liabilities, operations, or
properties of Lessee, the transactions contemplated hereby, or the Section 45
Credits available to Lessee from the ownership and operation of the Facilities,
excluding effects resulting from general economic conditions or changes or
conditions that effect the coal industry generally.

“Month” means a calendar month.

“New Madrid Lease” means that certain Equipment Lease (New Madrid),
substantially in the form attached hereto as Exhibit D-1.

“New Madrid Refined Coal Facility” means the Refined Coal production facility
currently located at the New Madrid Power Plant near Marston, Missouri or at any
successor location, and used for the production of Refined Coal, including the
equipment, attachments and appurtenances thereto and other personal property
described on Exhibit E-1.

“NexGen” means NexGen Investments, LLLP, a Colorado limited liability limited
partnership.

 

Annex I - 8



--------------------------------------------------------------------------------

“NexGen Guaranty” means that NexGen Guaranty, substantially in the form attached
hereto as Exhibit A-3.

“NexGen LLC” means NexGen Refined Coal, LLC, a Wyoming limited liability
company.

“NexGen LLC Guaranty” means that NexGen LLC Guaranty, substantially in the form
attached hereto as Exhibit A-2.

“NM Prepaid Rent” means the prepaid rent of * due under Section 2.2 of the New
Madrid Lease.

“Offer Notice” has the meaning set forth in Section 2.4.

“Offer Date” has the meaning set forth in Section 2.4.

“Operating and Maintenance Agreements” means (a) the Operating and Maintenance
Agreement to be entered into between Lessee, as lessee, and Operator, as
operator, for the New Madrid Refined Coal Facility, substantially in the form
attached hereto as Exhibit F-1, and (b) the Operating and Maintenance Agreement
to be entered into between Lessee, as lessee, and Operator, as operator, for the
Thomas Hill Refined Coal Facility, substantially in the form attached hereto as
Exhibit F-2.

“Operator” means Clean Coal Solutions Services, LLC, a Colorado limited
liability company.

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

“Party” and “Parties” have the meanings set forth in the introductory paragraph.

“Permit” means any permit, certificate, license, franchise, authorization,
variance, exemption, concession, lease, instrument, order, consent,
authorization or approval of any Governmental Authority.

“Permitted Liens” means (a) the rights of the parties pursuant to the
Transaction Documents, (b) liens for Taxes of any CCS Party not yet due, and
(c) materialmen’s, mechanics’, workers’, repairmens’, employees’, or other like
Liens, arising in the ordinary course of business for amounts not yet delinquent
or being contested in good faith by appropriate proceedings, so long as such
proceedings do not involve any material danger of the sale, forfeiture or loss
of any material part of the Refined Coal Plant (as defined in the Operating and
Maintenance Agreement) or Lessee’s inventory of Refined Coal (or the proceeds
thereof) or any title or interest in and to the foregoing.

 

Annex I - 9



--------------------------------------------------------------------------------

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other entity.

“PLR” means a private letter ruling from the IRS.

“Prepaid Rent” means, collectively, the NM Prepaid Rent and the F Rent.

“Proceeding” means a judicial, administrative or arbitral proceeding (including
a lawsuit or an investigation by a Governmental Authority), commencing with the
institution of such proceeding through the issuance, service or delivery of the
applicable Claim or other applicable event.

“Proposed Section 45 Change” means the occurrence of any of the following events
after the date of the Agreement, insofar as such event relates to the Section 45
Credit, unless the Facilities and the sale of Refined Coal therefrom by Lessee
would be grandfathered or otherwise exempted from the effect thereof as
proposed:

(a) the introduction of a bill or “chairman’s mark” by the chairperson of the
Ways and Means Committee of the U.S. House of Representatives or the Finance
Committee of the U.S. Senate that, if enacted or adopted, would constitute a
Section 45 Change;

(b) the passage by any of the Ways and Means Committee of the U.S. House of
Representatives, the Finance Committee of the U.S. Senate, the U.S. House of
Representatives or the U.S. Senate of a bill or resolution that, if enacted or
adopted, would constitute a Section 45 Change;

(c) the issuance of any proposed Federal Tax Rule that, if adopted in temporary
or final form, would constitute a Section 45 Change; or

(d) the issuance, publication, announcement or other public dissemination of any
statement or writing by the U.S. President (including by executive order), the
Secretary of the U.S. Treasury, any Assistant Secretary of the U.S. Treasury,
the Speaker of the U.S. House of Representatives, the Majority Leader of the
U.S. Senate, the chairperson of the Ways and Means Committee of the U.S. House
of Representatives or the Finance Committee of the U.S. Senate (including
through a colloquy reported in the Congressional Record), or any representative
of the national office of the IRS, if such statement or writing proposes,
advocates or supports the enactment of federal legislation, or the adoption of a
Federal Tax Rule, that would constitute a Section 45 Change.

“Purchase Notice” has the meaning set forth in Section 2.4.

 

Annex I - 10



--------------------------------------------------------------------------------

“Reasonable Efforts” means the efforts that a prudent Person or entity desirous
of achieving a result would use in similar circumstances to ensure that such
result is achieved in a reasonably expeditious manner; provided, however, that
an obligation to use Reasonable Efforts under the Agreement does not require the
Person subject to that obligation to take actions that would incur any
commercially unreasonable out-of-pocket cost or expense in connection therewith.

“Records” means all files, reports, data and records relating to the Facilities,
including those relating to engineering, Permitting, maintenance, environmental
compliance, inventory and supply, property and excise Taxes, title, corporate
accounting, market studies, coal and coal fines purchases, Refined Coal sales,
income Tax, the CCS Parties’ general files relating to the Facilities, economic
analyses, documents related to general policies and procedures of the CCS
Parties with respect to the ownership and operation of the Facilities.

“Refined Coal” means a liquid, gaseous or solid fuel produced from coal through
the addition of Chemical Additives in accordance with the Refined Coal
Specifications.

“Refined Coal Investor” means *.

“Refined Coal Specifications” has the meaning set forth in the Operating and
Maintenance Agreement.

“Renewal Term” has the meaning set forth in each of the Leases.

“Representative” means, with respect to any Person, each manager, director,
officer, employee, agent, consultant (including consulting engineers), advisor
(including counsel and accountants), and other representative of such Person.

“Republic” means Republic Financial Corporation, a Colorado corporation.

“Republic Guaranty” means that Republic Guaranty, substantially in the form
attached hereto as Exhibit A-4.

“Schedules” means the Schedules attached to the Agreement.

“Section 45 Change” means the occurrence of any of the following events on or
after the date hereof, insofar as such event relates to the Section 45 Credit,
unless the Facilities and the sale of Refined Coal therefrom by Lessee are
grandfathered or otherwise exempted from the effect thereof:

(a) any total repeal of Section 45 of the Code; or

 

Annex I - 11



--------------------------------------------------------------------------------

(b) any of the following events, to the extent that such event materially
adversely affects, or has a material likelihood of adversely affecting, the
amount, availability or value of Section 45 Credits that Lessee may claim for
Refined Coal produced from the Facilities and sold to an Unrelated Person:

(i) an amendment to or partial repeal of Section 45 of the Code;

(ii) an amendment of a section of the Code that is expressly referred to in
Section 45 of the Code or affects the ability of taxpayers to claim the
Section 45 Credit; or

(iii) the adoption of a Federal Tax Rule that regulates, interprets, construes,
limits, restricts, unwinds, modifies or otherwise affects (A) Section 45(c)(7),
45(d)(8) or 45(e)(8) of the Code or (B) a section of the Code, including in
other parts of Section 45, that is expressly referred to in Section 45(c)(7),
45(d)(8) or 45(e)(8) of the Code.

“Section 45 Credit” means the credit allowed by Section 45 of the Code for the
production and sale of refined coal produced from coal to an Unrelated Person.

“Tax” or “Taxes” means any taxes, assessments, fees and other governmental
charges imposed by any Governmental Authority, including profits, gross
receipts, net proceeds, alternative or add-on minimum, ad valorem, value added,
turnover, sales, use, property, personal property (tangible and intangible),
environmental, stamp, leasing, lease, user, excise, duty, franchise, capital
stock, transfer, registration, license, withholding, social security (or
similar), unemployment, disability, payroll, employment, fuel, excess profits,
occupational, premium, windfall profit, severance, estimated, or other tax of
any kind whatsoever, including any interest, penalty, or addition thereto,
whether disputed or not.

“Taxable Year” means the taxable year of Lessee or any affiliated group (within
the meaning of Section 1504 of the Code) electing to file a consolidated federal
income tax return of which Lessee is a member.

“Tax Proceeding” has the meaning set forth in Section 5.9(a).

“Tax Return” means any return, statement information return or other document
(including amendments thereto and supporting information) filed or required to
be filed with any Governmental Authority in connection with the determination,
assessment, collection or administration of any Taxes or the administration of
any Laws relating to any Taxes.

 

Annex I - 12



--------------------------------------------------------------------------------

“Technology Sub-License” means that certain technology sublicense among ADA-ES,
Developer and Lessee, substantially in the form attached hereto as Exhibit G.

“Third Party” means, with respect to a Party, any Person other than such Party,
its Affiliates and its Representatives, excluding any Governmental Authority.

“Third Party Claim” has the meaning set forth in Section 8.4.

“Thomas Hill Lease” means that certain Equipment Lease (Thomas Hill),
substantially in the form attached hereto as Exhibit D-2.

“Thomas Hill Refined Coal Facility” means the Refined Coal production facility
currently located at the Thomas Hill Energy Center near Moberly, Missouri or at
any successor location, and used for the production of Refined Coal, including
the equipment, attachments and appurtenances thereto and other personal property
described on Exhibit E-2.

“TH Prepaid Rent” means the prepaid rent of * due under Section 2.2 of the
Thomas Hill Lease.

“Ton” means 2,000 pounds.

“Transaction Documents” means this Agreement, the Leases, the Operating and
Maintenance Agreements, the Technology Sub-License, the Chemical Additives
Supply Agency Agreements, the Lessor Guarantees, the Lessee Guaranty and each
other agreement, document, certificate or other instrument that is contemplated
by this Agreement to be executed by the Parties or their Affiliates pursuant
hereto or in connection herewith.

“True” means “true, correct, accurate and complete.”

“Unrelated Person” means, with respect to any Person, any other Person that is
not related to such Person within the meaning of Section 45(e)(4) of the Code.

“Utility” has the meaning set forth in the Recitals.

“Utility Agreements” means a Coal Purchase Contract (New Madrid) between Lessee
and Utility, a Coal Purchase Contract (Thomas Hill) between Lessee and Utility,
a Refined Coal Sale Agreement (New Madrid) between Lessee and Utility, a Refined
Coal Sale Agreement (Thomas Hill) between Lessee and Utility, a Coal Yard
Services Agreement (New Madrid) between Lessee and Utility, a Coal Yard Services
Agreement (Thomas Hill) between Lessee and Utility, a Production Facility and
Coal Yard Site License (New Madrid) between Lessee and Utility and a Production
Facility and Coal Yard Site License (Thomas Hill) a between Lessee and Utility.

 

Annex I - 13



--------------------------------------------------------------------------------

EXHIBIT A-1

ADA-ES Guaranty

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

NexGen LLC Guaranty

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT A-3

NexGen Guaranty

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT A-4

Republic Guaranty

Exhibit A-4



--------------------------------------------------------------------------------

EXHIBIT A-5

Lessee Guaranty

Exhibit A-5



--------------------------------------------------------------------------------

EXHIBIT B

Background Materials

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT C-1

Chemical Additive Agency Supply Agreement (New Madrid)

Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT C-2

Chemical Additive Agency Supply Agreement (Thomas Hill)

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D-1

New Madrid Lease

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT D-2

Thomas Hill Lease

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E-1

Description of the New Madrid Refined Coal Facility

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT E-2

Description of the Thomas Hill Refined Coal Facility

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F-1

Operating and Maintenance Agreement for the New Madrid Refined Coal Facility

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

Operating and Maintenance Agreement for the Thomas Hill Refined Coal Facility

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT G

Technology Sub-License

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

Escrow Agreement

Exhibit H



--------------------------------------------------------------------------------

Schedule 2.4

 

Disclosure Schedules, page 2



--------------------------------------------------------------------------------

Schedule 3.1(a)

 

Disclosure Schedules, page 3



--------------------------------------------------------------------------------

Schedule 3.1(c)

 

Disclosure Schedules, page 4



--------------------------------------------------------------------------------

Schedule 3.1(d)

Litigation

 

Disclosure Schedules, page 5



--------------------------------------------------------------------------------

Schedule 3.1(g)

 

Disclosure Schedules, page 6



--------------------------------------------------------------------------------

Schedule 3.1(h)

 

Disclosure Schedules, page 7



--------------------------------------------------------------------------------

Schedule 3.1(i)

 

Disclosure Schedules, page 8



--------------------------------------------------------------------------------

Schedule 3.1(k)

Environmental matters

 

Disclosure Schedules, page 9



--------------------------------------------------------------------------------

Schedule 3.1(l)

 

Disclosure Schedules, page 10



--------------------------------------------------------------------------------

Schedule 3.1(m)

 

Disclosure Schedules, page 11



--------------------------------------------------------------------------------

Schedule 3.1(m)(viii)

 

Disclosure Schedules, page 12



--------------------------------------------------------------------------------

Schedule 3.1(m)(ix)

 

Disclosure Schedules, page 13



--------------------------------------------------------------------------------

Schedule 3.1(n)

No exceptions.

 

Disclosure Schedules, page 14



--------------------------------------------------------------------------------

Schedule 3.1(o)

 

Disclosure Schedules, page 15



--------------------------------------------------------------------------------

Schedule 3.1(p)

 

Disclosure Schedules, page 16



--------------------------------------------------------------------------------

Schedule 6.2(k)

 

Disclosure Schedules, page 17



--------------------------------------------------------------------------------

Schedule 9.9

 

Disclosure Schedules, page 18